FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedApril 30, 2012 Commission File Number 1-15148 BRF–BRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant’s Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Index Identification Capital Stock Breakdown 1 Individual FS Balance Sheet Assets 2 Balance Sheet Liabilities 3 Statement of Income 4 Statement of Comprehensive Income 5 Statement of Cash Flows 6 Statement of Changes in Shareholders' Equity Statement of Changes in Shareholders' Equity - from 01/01/2012 to 03/31/2012 7 Statement of Changes in Shareholders' Equity - from 01/01/2011 to 03/31/2011 8 Statement of Added Value 9 Consolidated FS Balance Sheet Assets 10 Balance Sheet Liabilities 11 Statement of Income 12 Statement of Comprehensive Income 13 Statement of Cash Flows 14 Statement of Changes in Shareholders' Equity Statement of Changes in Shareholders' Equity - from 01/01/2012 to 03/31/2012 15 Statement of Changes in Shareholders' Equity - from 01/01/2011 to 03/31/2011 16 Statement of Added Value 17 Management Report / Comments on the Performance 18 Explanatory Notes 39 Breakdown of the Capital by Owner 127 Declarations and Opinion Independent Auditors' Report on the Financial Statements 128 Opinion from Fiscal Council 131 Opinion from Executive Board on the Quarterly Information 132 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Identification / Capital Stock Breakdown Number of shares Current year (Units) 03/31/2012 Paid-in Capital Common 872,473,246 Preferred 0 Total 872,473,246 Treasury shares Common 3,012,142 Preferred 0 Total 3,012,142 1 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Individual FS / Balance Sheet Assets (in thousands of Brazilian Reais) Current Year Previous Year Account Code Account Description 03/31/2012 12/31/2011 1 Total Assets 21,852,985 22,055,908 1.01 Current Assets 4,478,596 4,733,378 1.01.01 Cash and Cash Equivalents 82,003 68,755 1.01.02 Marketable Securities 308,325 763,535 1.01.02.01 Financial Investments Evaluated at Fair Value 308,325 763,535 1.01.02.01.01 Held for Trading 306,837 761,850 1.01.02.01.02 Available for Sale 1,488 1,685 1.01.03 Trade Accounts Receivable and Other Receivables 1,319,392 1,452,610 1.01.03.01 Trade Accounts Receivable 1,284,991 1,427,374 1.01.03.02 Notes Receivable 34,401 25,236 1.01.04 Inventories 1,278,168 1,166,150 1.01.05 Biological Assets 561,728 554,483 1.01.06 Recoverable Taxes 707,193 572,720 1.01.06.01 Current Tax Recoverable 707,193 572,720 1.01.08 Other Current Assets 221,787 155,125 1.01.08.01 Non-current Assets Held for Sale 6,764 5,980 1.01.08.03 Other 215,023 149,145 1.01.08.03.01 Equity Interest Receivable 5 5 1.01.08.03.02 Derivatives 57,040 22,944 1.01.08.03.03 Other 157,978 126,196 1.02 Non-current Assets 17,374,389 17,322,530 1.02.01 Non-current Assets 1,835,094 1,968,312 1.02.01.03 Trade Accounts Receivable and Other Receivables 77,120 77,966 1.02.01.03.01 Trade Accounts Receivable 10,385 2,419 1.02.01.03.02 Notes Receivable 66,735 75,547 1.02.01.05 Biological Assets 184,695 179,188 1.02.01.06 Deferred Taxes 908,682 935,607 1.02.01.06.01 Income Tax and Social Contribution 908,682 935,607 1.02.01.08 Receivables from Related Parties 11,084 5,138 1.02.01.08.04 Receivables from Related Parties 11,084 5,138 1.02.01.09 Other Non-current Assets 653,513 770,413 1.02.01.09.03 Judicial Deposits 118,304 110,582 1.02.01.09.04 Recoverable Taxes 320,929 449,376 1.02.01.09.05 Other 214,280 210,455 1.02.02 Investments 10,153,328 10,133,423 1.02.02.01 Investments 10,153,328 10,133,423 1.02.02.01.01 Equity in Affiliates 14,856 8,987 1.02.02.01.02 Interest on wholly-owned subsidiaries 9,802,326 9,793,790 1.02.02.01.04 Other 336,146 330,646 1.02.03 Property, Plant and Equipment, net 3,732,428 3,562,727 1.02.03.01 Property, Plant and Equipment in Operation 3,387,564 3,292,498 1.02.03.02 Property, Plant and Equipment Leased 46,786 39,007 1.02.03.03 Property, Plant and Equipment in Construction 298,078 231,222 1.02.04 Intangible 1,653,539 1,658,068 1.02.04.01 Intangible 1,653,539 1,658,068 1.02.04.01.02 Software 100,295 105,023 1.02.04.01.03 Goodwill 1,546,653 1,546,653 1.02.04.01.04 Other 6,591 6,392 2 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Individual FS / Balance Sheet Liabilities (in thousands of Brazilian Reais) Current Year Previous Year Account Code Account Description 03/31/2012 12/31/2011 2 Total Liabilities 21,852,985 22,055,908 2.01 Current Liabilities 4,695,740 5,064,892 2.01.01 Social and Labor Obligations 55,184 59,348 2.01.01.01 Social Obligations 6,695 8,583 2.01.01.02 Labor Obligations 48,489 50,765 2.01.02 Trade Accounts Payable 1,295,973 1,270,696 2.01.02.01 Domestic Suppliers 1,243,582 1,214,936 2.01.02.02 Foreign Suppliers 52,391 55,760 2.01.03 Tax Obligations 83,096 91,838 2.01.03.01 Federal Tax Obligations 33,210 47,055 2.01.03.01.02 Other Federal 33,210 47,055 2.01.03.02 State Tax Obligations 48,877 44,261 2.01.03.03 Municipal Tax Obligations 1,009 522 2.01.04 Short Term Debts 1,624,685 1,445,779 2.01.04.01 Short Term Debts 1,624,685 1,445,779 2.01.04.01.01 Local Currency 895,991 956,077 2.01.04.01.02 Foreign Currency 728,694 489,702 2.01.05 Other Obligations 1,426,075 1,979,796 2.01.05.01 Liabilities with Related Parties 1,210,380 1,200,679 2.01.05.01.04 Other Liabilities with Related Parties 1,210,380 1,200,679 2.01.05.02 Other 215,695 779,117 2.01.05.02.01 Dividends Payable and Interest on Shareholders' Equity 2,122 312,624 2.01.05.02.04 Derivatives 136,467 227,891 2.01.05.02.05 Management and Employees Profit Sharing 21,978 173,402 2.01.05.02.07 Other Obligations 55,128 65,200 2.01.06 Provisions 210,727 217,435 2.01.06.01 Provisions for Tax, Civil and Labor Risks 44,124 68,550 2.01.06.01.01 Tax Provisions 6,597 13,958 2.01.06.01.02 Labor and Social Security Provisions 32,661 46,757 2.01.06.01.04 Provision for Civil Risk 4,866 7,835 2.01.06.02 Other Provisons 166,603 148,885 2.01.06.02.04 Provisions for Vacations & Christmas bonuses 166,603 148,885 2.02 Non-current Liabilities 2,834,416 2,920,676 2.02.01 Long-term Debt 1,467,360 1,597,342 2.02.01.01 Long-term Debt 1,467,360 1,597,342 2.02.01.01.01 Local Currency 781,684 818,214 2.02.01.01.02 Foreign Currency 685,676 779,128 2.02.02 Other Obligations 765,809 730,122 2.02.02.01 Liabilities with Related Parties 553,005 562,740 2.02.02.01.04 Other Liabilities with Related Parties 553,005 562,740 2.02.02.02 Other 212,804 167,382 2.02.02.02.06 Other Obligations 212,804 167,382 2.02.03 Deferred Taxes 352,394 340,606 2.02.03.01 Income Tax and Social Contribution 352,394 340,606 2.02.04 Provisions 248,853 252,606 2.02.04.01 Provisions for Tax, Civil and Labor Risks 131,712 139,890 2.02.04.01.01 Tax Provisions 101,496 114,555 2.02.04.01.02 Labor and Social Security Provisions 7,955 6,798 2.02.04.01.04 Provision for Civil Risk 22,261 18,537 2.02.04.02 Other Provisons 117,141 112,716 2.02.04.02.04 Provisions for Employee Benefits 117,141 112,716 2.03 Shareholders' Equity 14,322,829 14,070,340 2.03.01 Paid-in Capital 12,460,471 12,460,471 2.03.02 Capital Reserves 14,726 10,939 2.03.02.01 Costs of Shares Issuance 62,767 62,767 2.03.02.04 Granted Options 26,027 22,430 2.03.02.05 Treasury Shares (65,162) (65,320) 2.03.02.07 Gain on Disposal of Shares 3,318 3,286 2.03.02.08 Goodwill on Acquisition of Non-controlling Entities (12,224) (12,224) 2.03.04 Profit Reserves 1,770,789 1,760,446 2.03.04.01 Legal 179,585 179,585 2.03.04.02 Statutory 1,524,319 1,524,319 2.03.04.07 Fiscal Incentive Reserve 66,885 56,542 2.03.05 Accumulated Earning 142,856 - 2.03.08 Other Comprehensive Income (66,013) (161,516) 2.03.08.01 Derivative Financial Intrument (67,545) (167,293) 2.03.08.02 Financial Instrument (Available for Sale) 9,064 5,051 2.03.08.03 Equity on Other Comprehensive Income from subsidiaries 12,551 12,584 2.03.08.04 Actuarial Losses (20,083) (11,858) 3 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Individual FS / Statement of Income (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01/01/2012 to 01/01/2011 to Code Account Description 03/31/2012 03/31/2011 3.01 Net Sales 3,278,293 2,932,791 3.02 Cost of Sales (2,732,226) (2,371,481) 3.03 Gross Profit 546,067 561,310 3.04 Operating Income (Expenses) (413,789) (121,114) 3.04.01 Sales (385,807) (339,062) 3.04.02 General and Administrative (45,868) (50,192) 3.04.04 Other Operating Income 62,446 14,948 3.04.05 Other Operating Expenses (59,339) (66,897) 3.04.06 Equity Interest in Income of Affiliates 14,779 320,089 3.05 Profit before Financial and Tax Results 132,278 440,196 3.06 Financial Results 10,241 (22,886) 3.06.01 Financial Income 88,267 56,441 3.06.02 Financial Expenses (78,026) (79,327) 3.07 Income before Taxes 142,519 417,310 3.08 Income and Social Contribution 10,680 (33,842) 3.08.01 Current - - 3.08.02 Deferred 10,680 (33,842) 3.09 Net Income 153,199 383,468 3.11 Net Income 153,199 383,468 3.99 Profit per Share - (Brazilian Reais/Share) - - 3.99.01 Earnings per Share - basic 869,453,964 871,710,398 3.99.01.01 ON 0.18 0.44 3.99.02 Earning per Share - diluted 869,703,383 873,477,792 3.99.02.01 ON 0.18 0.44 4 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Individual FS / Statement of Comprehensive Income (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01/01/2012 to 01/01/2011 to Code Account Description 03/31/2012 03/31/2011 4.01 Net Income 153,199 383,468 4.02 Other Comprehensive Income 95,503 (2,841) 4.02.01 Gain (Loss) in Foreign Currency Translation Adjustments (33) (161) 4.02.02 Unrealized Gain (Loss) on Marketable Securities Available for Sale, net of Income Tax in the amount of (R$82) in 2012 and (R$94) in 2011 4,013 2,162 4.02.03 Unrealized Gain (Loss) in Cash Flow Hedge, net of Income Tax in the amount of R$49,392 in 2012 and (R$3,420) in 2011 99,748 3,714 4.02.04 Actuarial Losses, net of Income Tax in the amount of R$4,238 in 2012 and R$4,407 in 2011 (8,225) (8,556) 4.03 Comprehensive Income 248,702 380,627 4.03.01 BRF Shareholders 248,702 380,627 5 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Individual FS / Statement of Cash Flows (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01/01/2012 to 01/01/2011 a Code Account Description 03/31/2012 03/31/2011 6.01 Net Cash Provided by Operating Activities 550,740 187,383 6.01.01 Cash from Operations 215,068 206,654 6.01.01.01 Net Income for the Year 153,199 383,468 6.01.01.03 Depreciation and Amortization 116,677 90,744 6.01.01.04 Gain on PP&E Disposals 6,469 (54) 6.01.01.05 Deferred Income Tax (10,680) 33,842 6.01.01.06 Provision (Reversal) for Tax, Civil and Labor Risks (8,919) 14,573 6.01.01.07 Other Provisions (21,869) 2,460 6.01.01.08 Exchange Rate Variations and Interest (5,030) 1,710 6.01.01.09 Equity Interest in Income of Affiliates (14,779) (320,089) 6.01.02 Changes in Operating Assets and Liabilities 335,672 (19,271) 6.01.02.01 Trade Accounts Receivable 139,416 57,802 6.01.02.02 Inventories (115,471) (88,808) 6.01.02.03 Trade Accounts Payable 38,466 (50,294) 6.01.02.04 Payable of Provisions for Tax, Civil and Labor Risks (29,131) (12,013) 6.01.02.05 Payroll and Related Charges (141,196) 145,946 6.01.02.06 Investment in Trading Securities (653,770) (679,406) 6.01.02.07 Redemptions of Trading Securities 1,121,900 637,876 6.01.02.10 Other Financial Assets and Liabilities 19,750 1,538 6.01.02.11 Interest Paid (44,292) (31,912) 6.02 Net Cash Provided by Investing Activities (274,702) (151,865) 6.02.03 Additions to Property, Plant and Equipment (221,838) (89,321) 6.02.04 Proceeds from disposals of property, plant and equipment 4,927 80 6.02.06 Additions to Intangible (1,003) (12,290) 6.02.07 Additions to Biological Assets (56,788) (50,334) 6.03 Net Cash Provided by Financing Activities (262,093) (113,554) 6.03.01 Proceeds from Debt Issuance 394,768 269,241 6.03.02 Repayment of Debt (311,571) (173,495) 6.03.03 Interest on Shareholders' Equity Paid (339,790) (209,300) 6.03.05 Advance for Future Capital Increase (5,500) - 6.04 Effect on Exchange Rate Variation on Cash and Cash Equivalents (697) (2,424) 6.05 Net (Decrease) Increase in Cash 13,248 (80,460) 6.05.01 At the Beginning of the Year 68,755 211,159 6.05.02 At the End of the Year 82,003 130,699 6 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Individual FS / Statement of Changes in Shareholders' Equity for the Period from 01/01/2012 to 03/31/2012 (in thousands of Brazilian Reais) Account Code Account Description Capital Stock Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained earning (losses) Other Comprehensive Income Shareholders' Equity 5.01 Balances at January, 2012 12,460,471 10,939 1,760,446 - (161,516) 14,070,340 5.03 Opening Balance Adjustment 12,460,471 10,939 1,760,446 - (161,516) 14,070,340 5.04 Share-based Payments - 3,787 - - - 3,787 5.04.03 Options Granted - 3,597 - - - 3,597 5.04.05 Treasury Shares Sold - 158 - - - 158 5.04.08 Gain on Disposal of Shares - 32 - - - 32 5.04.10 Participation of Non-controlling Shareholders - 5.05 Total Comprehensive Income - - - 153,199 95,503 248,702 5.05.01 Net Income for the Year - - - 153,199 - 153,199 5.05.02 Other Comprehensive Income - 95,503 95,503 5.05.02.01 Adjustments of Financial Instruments - 149,140 149,140 5.05.02.02 Tax Adjustments on Financial Instruments - (49,392) (49,392) 5.05.02.06 Unrealized Gain on Marketable Securities Available for Sale - 4,013 4,013 5.05.02.07 Actuarial Loss - (8,225) (8,225) 5.05.02.08 Cumulative Foreign Currency Translation Adjustments - (33) (33) 5.06 Appropriation of Income (Loss): - - 10,343 (10,343) - - 5.06.08 Reserve of Tax Incentives - - 10,343 (10,343) - - 5.07 Balances at March, 2012 12,460,471 14,726 1,770,789 142,856 (66,013) 14,322,829 7 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Individual FS / Statement of Changes in Shareholders' Equity for the Period from 01/01/2011 to 03/31/2011 (in thousands of Brazilian Reais) Account Code Account Description Capital Stock Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained earning (losses) Other Comprehensive Income Shareholders' Equity 5.01 Balances at January, 2011 12,460,471 68,614 1,064,688 - 35,194 13,628,967 5.03 Opening Balance Adjustment 12,460,471 68,614 1,064,688 - 35,194 13,628,967 5.04 Share-based Payments - 3,323 - - - 3,323 5.04.03 Options Granted - 1,809 - - - 1,809 5.04.05 Treasury Shares Sold - 51 - - - 51 5.04.08 Gain on Disposal of Shares - 1,463 - - - 1,463 5.04.10 Participation of Non-controlling Shareholders - 5.05 Total Comprehensive Income - - - 383,468 (2,841) 380,627 5.05.01 Net Income for the Year - - - 383,468 - 383,468 5.05.02 Other Comprehensive Income - (2,841) (2,841) 5.05.02.01 Adjustments of Financial Instruments - 7,133 7,133 5.05.02.02 Tax Adjustments on Financial Instruments - (3,419) (3,419) 5.05.02.06 Unrealized Gain on Marketable Securities Available for Sale - 2,162 2,162 5.05.02.07 Actuarial Loss - (8,556) (8,556) 5.05.02.08 Cumulative Foreign Currency Translation Adjustments - (161) (161) 5.07 Balances at March, 2011 12,460,471 71,937 1,064,688 383,468 32,353 14,012,917 8 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Individual FS / Statement of Value Added (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01/01/2012 to 01/01/2011 to Code Account Description 03/31/2012 03/31/2011 7.01 Revenues 3,737,829 3,287,806 7.01.01 Sales of Goods, Products and Services 3,584,072 3,248,216 7.01.02 Other Income (25,499) (38,387) 7.01.03 Revenue Related to Construction of own Assets 178,330 79,472 7.01.04 Allowance for Doubtful Accounts Reversal (Provisions) 926 (1,495) 7.02 Raw material Acquired from Third Parties (2,642,281) (2,261,084) 7.02.01 Costs of products and Goods Sold (2,217,865) (1,935,187) 7.02.02 Materials, Energy, Services of Third Parties and Other (421,852) (324,157) 7.02.03 Losses of Assets Values (2,564) (1,740) 7.03 Gross Value Added 1,095,548 1,026,722 7.04 Retentions (116,677) (90,744) 7.04.01 Depreciation and Amortization (116,677) (90,744) 7.05 Net Value Added 978,871 935,978 7.06 Received from Third Parties 102,779 376,543 7.06.01 Equity Pickup 14,779 320,089 7.06.02 Financial Income 88,267 56,441 7.06.03 Other (267) 13 7.07 Added Value to be Distributed 1,081,650 1,312,521 7.08 Distribution of Value Added 1,081,650 1,312,521 7.08.01 Payroll 437,817 396,632 7.08.01.01 Salaries 353,290 324,980 7.08.01.02 Benefits 59,789 51,345 Government Severance Indemnity Fund for Employees 7.08.01.03 Guarantee Fund for Length of Service - FGTS 24,738 20,307 7.08.02 Taxes and Contribution 389,781 428,133 7.08.02.01 Federal 192,803 254,741 7.08.02.02 State 190,728 169,212 7.08.02.03 Municipal 6,250 4,180 7.08.03 Capital Remuneration from Third Parties 100,853 104,288 7.08.03.01 Interests 81,645 80,287 7.08.03.02 Rents 19,208 24,001 7.08.04 Interest on Own Capital 153,199 383,468 7.08.04.03 Retained Earnings 153,199 383,468 9 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Consolidated FS / Balance Sheet Assets (in thousands of Brazilian Reais) Account Current Year Previous Year Code Account Description 03/31/2012 12/31/2011 1 Total Assets 29,618,011 29,983,456 1.01 Current Assets 10,437,777 11,123,751 1.01.01 Cash and Cash Equivalents 1,205,307 1,366,843 1.01.02 Marketable Securities 819,597 1,372,671 1.01.02.01 Financial Investments Evaluated at Fair Value 758,801 1,289,255 1.01.02.01.01 Held for Trading 528,353 1,054,105 1.01.02.01.02 Available for sale 230,448 235,150 1.01.02.02 Marketable Securities Evaluated at Amortized Cost 60,796 83,416 1.01.02.02.01 Held to maturity 60,796 83,416 1.01.03 Trade Accounts Receivable and Other Receivables 2,700,764 3,264,748 1.01.03.01 Trade Accounts Receivable 2,651,653 3,207,813 1.01.03.02 Notes Receivable 49,111 56,935 1.01.04 Inventories 3,057,498 2,679,211 1.01.05 Biological Assets 1,180,162 1,156,081 1.01.06 Recoverable Taxes 1,034,826 907,929 1.01.06.01 Current Tax Recoverable 1,034,826 907,929 1.01.08 Other Current Assets 439,623 376,268 1.01.08.01 Non-current Assets Held for Sale 19,792 19,007 1.01.08.03 Other 419,831 357,261 1.01.08.03.02 Derivatives 57,040 23,459 1.01.08.03.03 Other 362,791 333,802 1.02 Non-current Assets 19,180,234 18,859,705 1.02.01 Non-current Assets 4,635,739 4,654,837 1.02.01.02 Marketable Securities Evaluated at Amortized Cost 201,945 153,388 1.02.01.02.01 Held to maturity 201,945 153,388 1.02.01.03 Trade Accounts Receivable and Other Receivables 162,899 149,741 1.02.01.03.01 Trade Accounts Receivable 10,422 2,419 1.02.01.03.02 Notes Receivable 152,477 147,322 1.02.01.05 Biological Assets 399,852 387,383 1.02.01.06 Deferred Taxes 2,607,433 2,628,750 1.02.01.06.01 Income Tax and Social Contribution 2,607,433 2,628,750 1.02.01.09 Other Non-current Assets 1,263,610 1,335,575 1.02.01.09.03 Judicial Deposits 237,903 228,261 1.02.01.09.04 Recoverable Taxes 664,653 744,612 1.02.01.09.05 Other 361,054 362,702 1.02.02 Investments 26,069 20,399 1.02.02.01 Investments 26,069 20,399 1.02.02.01.01 Equity in Affiliates 25,175 19,505 1.02.02.01.04 Other 894 894 1.02.03 Property, Plant and Equipment, net 10,138,301 9,798,370 1.02.03.01 Property, Plant and Equipment in Operation 9,295,603 9,119,750 1.02.03.02 Property, Plant and Equipment Leased 85,997 58,411 1.02.03.03 Property, Plant and Equipment in Construction 756,701 620,209 1.02.04 Intangible 4,380,125 4,386,099 1.02.04.01 Intangible 4,380,125 4,386,099 1.02.04.01.02 Software 133,369 138,236 1.02.04.01.03 Brands 1,256,000 1,256,000 1.02.04.01.04 Other 15,432 18,048 1.02.04.01.05 Goodwill 2,975,324 2,973,815 10 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Consolidated FS / Balance Sheet Liabilities (in thousands of Brazilian Reais) Account Current Year Previous Year Code Account Description 03/31/2012 12/31/2011 2 Total Liabilities 29,618,011 29,983,456 2.01 Current Liabilities 7,418,427 7,987,829 2.01.01 Social and Labor Obligations 118,725 116,558 2.01.01.01 Social Obligations 17,212 14,923 2.01.01.02 Labor Obligations 101,513 101,635 2.01.02 Trade Accounts Payable 2,669,993 2,681,343 2.01.02.01 Domestic Suppliers 2,370,604 2,341,043 2.01.02.02 Foreign Suppliers 299,389 340,300 2.01.03 Tax Obligations 205,188 224,761 2.01.03.01 Federal Tax Obligations 100,076 137,779 2.01.03.01.01 Income Tax and Social Contribution Expense Payable 21,671 5,590 2.01.03.01.02 Other Federal 78,405 132,189 2.01.03.02 State Tax Obligations 102,559 86,460 2.01.03.03 Municipal Tax Obligations 2,553 522 2.01.04 Short Term Debts 3,590,413 3,452,477 2.01.04.01 Short Term Debts 3,590,413 3,452,477 2.01.04.01.01 Local Currency 1,747,822 1,814,220 2.01.04.01.02 Foreign Currency 1,842,591 1,638,257 2.01.05 Other Obligations 411,566 1,076,533 2.01.05.02 Other 411,566 1,076,533 2.01.05.02.01 Dividends Payable and Interest on Shareholders' Equity 2,727 312,624 2.01.05.02.04 Derivatives 172,854 270,693 2.01.05.02.05 Management and Employees Profit Sharing 27,272 224,480 2.01.05.02.07 Other Obligations 208,713 268,736 2.01.06 Provisions 422,542 436,157 2.01.06.01 Provisions for Tax, Civil and Labor Risks 79,732 118,466 2.01.06.01.01 Tax Provisions 9,763 17,446 2.01.06.01.02 Labor and Social Security Provisions 52,621 74,727 2.01.06.01.04 Provision for Civil Risk 17,348 26,293 2.01.06.02 Other Provisons 342,810 317,691 2.01.06.02.04 Provisions for Vacations & Christmas bonuses 342,810 317,691 2.02 Non-current Liabilities 7,833,699 7,885,710 2.02.01 Long-term Debt 4,494,557 4,601,053 2.02.01.01 Long-term Debt 4,494,557 4,601,053 2.02.01.01.01 Local Currency 1,444,365 1,515,486 2.02.01.01.02 Foreign Currency 3,050,192 3,085,567 2.02.02 Other Obligations 420,109 391,481 2.02.02.02 Other 420,109 391,481 2.02.02.02.06 Other Obligations 420,109 391,481 2.02.03 Deferred Taxes 1,816,670 1,791,897 2.02.03.01 Income Tax and Social Contribution 1,816,670 1,791,897 2.02.04 Provisions 1,102,363 1,101,279 2.02.04.01 Provisions for Tax, Civil and Labor Risks 826,281 835,234 2.02.04.01.01 Tax Provisions 199,163 214,177 2.02.04.01.02 Labor and Social Security Provisions 36,576 30,435 2.02.04.01.04 Provision for Civil Risk 28,055 18,881 2.02.04.01.05 Contingent liabilities 562,487 571,741 2.02.04.02 Other Provisons 276,082 266,045 2.02.04.02.04 Provisions for Employee Benefits 276,082 266,045 2.03 Shareholders' Equity 14,365,885 14,109,917 2.03.01 Paid-in Capital 12,460,471 12,460,471 2.03.02 Capital Reserves 14,726 10,939 2.03.02.01 Costs of Shares Issuance 62,767 62,767 2.03.02.04 Granted Options 26,027 22,430 2.03.02.05 Treasury Shares (65,162) (65,320) 2.03.02.07 Gain on Disposal of Shares 3,318 3,286 2.03.02.08 Goodwill on Acquisition of Non-controlling Entities (12,224) (12,224) 2.03.04 Profit Reserves 1,770,789 1,760,446 2.03.04.01 Legal 179,585 179,585 2.03.04.02 Statutory 1,524,319 1,524,319 2.03.04.07 Fiscal Incentive Reserve 66,885 56,542 2.03.05 Accumulated Earning 142,856 - 2.03.08 Other Comprehensive Income (66,013) (161,516) 2.03.08.01 Derivative Financial Instrument (67,545) (167,293) 2.03.08.02 Financial Instrument (Available for sale) 9,064 5,051 2.03.08.03 Equity on Other Comprehensive Income from Subsidiaries 12,551 12,584 2.03.08.04 Actuarial Losses (20,083) (11,858) 2.03.09 Non-controlling Interest 43,056 39,577 11 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Consolidated FS / Statement of Income (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01/01/2012 to 01/01/2011 to Code Account Description 03/31/2012 03/31/2011 3.01 Net Sales 6,337,122 6,020,494 3.02 Cost of Sales (4,993,642) (4,474,918) 3.03 Gross Profit 1,343,480 1,545,576 3.04 Operating Income (expenses) (1,075,450) (1,020,582) 3.04.01 Sales (953,434) (854,954) 3.04.02 General and Administrative (85,728) (84,076) 3.04.04 Other Operating Income 110,541 57,349 3.04.05 Other Operating Expenses (152,483) (140,976) 3.04.06 Equity Interest in Income of Affiliates 5,654 2,075 3.05 Profit before Financial and Tax Results 268,030 524,994 3.06 Financial Results (74,947) (52,264) 3.06.01 Financial Income 284,038 157,728 3.06.02 Financial Expenses (358,985) (209,992) 3.07 Income before Taxes 193,083 472,730 3.08 Income and Social Contribution (40,228) (85,985) 3.08.01 Current (38,205) (4,775) 3.08.02 Deferred (2,023) (81,210) 3.09 Net Income 152,855 386,745 3.11 Net Income 152,855 386,745 3.11.01 BRF Shareholders 153,199 383,468 3.11.02 Non-controlling Shareholders (344) 3,277 3.99.01 Earnings per Share - basic 869,453,964 871,710,398 3.99.01.01 ON 0.18 0.44 3.99.02 Earning per Share - diluted 869,703,383 873,477,792 3.99.02.01 ON 0.18 0.44 12 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Consolidated FS / Statement of Comprehensive Income (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01/01/2012 to 01/01/2011 to Code Account Description 03/31/2012 03/31/2011 4.01 Net Income 152,855 386,745 4.02 Other Comprehensive Income 95,503 (2,841) 4.02.01 Loss (Gain) in Foreign Currency Translation Adjustments (33) (161) 4.02.02 Unrealized Gain (Loss) on Marketable Securities Available for Sale, net of Income Tax in the amount of (R$82) in 2012 and (R$94) in 2011 4,013 2,162 4.02.03 Unrealized Gain (Loss) in Cash Flow Hedge, net of Income Tax in the amount of R$49,392 in 2012 and (R$3,420) in 2011 99,748 3,714 4.02.04 Actuarial Losses, net of Income Tax in the amount of R$4,238 in 2012 and R$4,407 in 2011 (8,225) (8,556) 4.03 Comprehensive Income 248,358 383,904 4.03.01 BRF Shareholders 248,702 380,627 4.03.02 Non-controlling Shareholders (344) 3,277 13 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Consolidated FS / Statement of Cash Flows (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01/01/2012 to 01/01/2011 a Code Account Description 03/31/2012 03/31/2011 6.01 Net Cash Provided by Operating Activities 616,536 62,237 6.01.01 Cash from Operations 382,463 735,395 6.01.01.01 Net Income for the Year 153,199 383,468 6.01.01.02 Non-controlling Shareholders (344) 3,277 6.01.01.03 Depreciation and Amortization 237,580 220,249 6.01.01.04 Gain on PP&E Disposals 1,289 19,157 6.01.01.05 Deferred Income Tax 2,023 81,210 6.01.01.06 Provision (Reversal) for Tax, Civil and Labor Risks (8,043) 12,969 6.01.01.07 Other Provisions 6,209 6,160 6.01.01.08 Exchange Rate Variations and Interest (3,796) 10,980 6.01.01.09 Equity Interest in Income of Affiliates (5,654) (2,075) 6.01.02 Changes in Operating Assets and Liabilities 234,073 (673,158) 6.01.02.01 Trade Accounts Receivable 524,227 235,381 6.01.02.02 Inventories (331,945) (280,856) 6.01.02.03 Trade Accounts Payable 124 (27,797) 6.01.02.04 Payable of Provisions for Tax, Civil and Labor Risks (50,927) (96,488) 6.01.02.05 Payroll and Related Charges (328,030) (222,108) 6.01.02.06 Investment in Trading Securities (1,358,705) (684,634) 6.01.02.07 Redemptions of Trading Securities 1,906,722 638,419 6.01.02.08 Investment in Available for Sale - (716,583) 6.01.02.09 Redemptions of Available for Sale 5,063 612,714 6.01.02.10 Other Financial Assets and Liabilities 13,844 8,582 6.01.02.11 Interest Paid (127,062) (121,761) 6.01.02.12 Cash paid during the year for income tax (19,238) (18,027) 6.02 Net Cash Provided by Investing Activities (589,706) (275,871) 6.02.01 Cash investments (48,619) - 6.02.02 Redemptions of Marketable Securities 21,362 1,956 6.02.03 Additions to Property, Plant and Equipment (448,031) (152,178) 6.02.04 Proceeds from disposals of property, plant and equipment 3,322 278 6.02.06 Additions to Intangible (1,037) (16,632) 6.02.07 Additions to Biological Assets (116,703) (109,295) 6.03 Net Cash Provided by Financing Activities (163,475) 28,024 6.03.01 Proceeds from Debt Issuance 801,392 610,034 6.03.02 Repayment of Debt (625,077) (372,710) 6.03.03 Interest on Shareholders' Equity Paid (339,790) (209,300) 6.04 Effect on Exchange Rate Variation on Cash and Cash Equivalents (24,891) (31,250) 6.05 Net (Decrease) Increase in Cash (161,536) (216,860) 6.05.01 At the Beginning of the Year 1,366,843 2,310,643 6.05.02 At the End of the Year 1,205,307 2,093,783 14 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Consolidated FS / Statement of Changes in Shareholders' Equity for the Period from 01/01/2012 to 03/31/2012 (in thousands of Brazilian Reais) Account Code Account Description Capital Stock Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained earning (losses) Other Comprehensive Income Shareholders' Equity Participation of Non-controlling shareholders Total Shareholders' Equity 5.01 Balances at January, 2012 12,460,471 10,939 1,760,446 - (161,516) 14,070,340 39,577 14,109,917 5.03 Opening Balance Adjustment 12,460,471 10,939 1,760,446 - (161,516) 14,070,340 39,577 14,109,917 5.04 Share-based Payments - 3,787 - - - 3,787 3,823 7,610 5.04.03 Options Granted - 3,597 - - - 3,597 - 3,597 5.04.05 Treasury Shares Sold - 158 - - - 158 - 158 5.04.08 Gain on Disposal of Shares - 32 - - - 32 - 32 5.04.10 Participation of Non-controlling Shareholders - 3,823 3,823 5.05 Total Comprehensive Income - - - 153,199 95,503 248,702 (344) 248,358 5.05.01 Net Income for the Year - - - 153,199 - 153,199 (344) 152,855 5.05.02 Other Comprehensive Income - 95,503 95,503 - 95,503 5.05.02.01 Adjustments of Financial Instruments - 149,140 149,140 - 149,140 5.05.02.02 Tax Adjustments on Financial Instruments - (49,392) (49,392) - (49,392) 5.05.02.06 Unrealized Gain on Marketable Securities Available for Sale - 4,013 4,013 - 4,013 5.05.02.07 Actuarial Loss - (8,225) (8,225) - (8,225) 5.05.02.08 Cumulative Foreign Currency Translation Adjustments - (33) (33) - (33) 5.06 Appropriation of Income (Loss): - - 10,343 (10,343) - 5.06.08 Reserve of Tax Incentives - - 10,343 (10,343) - 5.07 Balances at March, 2012 12,460,471 14,726 1,770,789 142,856 (66,013) 14,322,829 43,056 14,365,885 15 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Consolidated FS / Statement of Changes in Shareholders' Equity for the Period from 01/01/2011 to 03/31/2011 (in thousands of Brazilian Reais) Account Code Account Description Capital Stock Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained earning (losses) Other Comprehensive Income Shareholders' Equity Participation of Non-controlling shareholders Total Shareholders' Equity 5.01 Balances at January, 2011 12,460,471 68,614 1,064,688 - 35,194 13,628,967 7,551 13,636,518 5.03 Opening Balance Adjustment 12,460,471 68,614 1,064,688 - 35,194 13,628,967 7,551 13,636,518 5.04 Share-based Payments - 3,323 - - - 3,323 (178) 3,145 5.04.03 Options Granted - 1,809 - - - 1,809 - 1,809 5.04.05 Treasury Shares Sold - 51 - - - 51 - 51 5.04.08 Gain on Disposal of Shares - 1,463 - - - 1,463 - 1,463 5.04.10 Participation of Non-controlling Shareholders - (178) (178) 5.05 Total Comprehensive Income - - - 383,468 (2,841) 380,627 3,277 383,904 5.05.01 Net Income for the Year - - - 383,468 - 383,468 3,277 386,745 5.05.02 Other Comprehensive Income - (2,841) (2,841) - (2,841) 5.05.02.01 Adjustments of Financial Instruments - 7,133 7,133 - 7,133 5.05.02.02 Tax Adjustments on Financial Instruments - (3,419) (3,419) - (3,419) 5.05.02.06 Unrealized Gain on Marketable Securities Available for Sale - 2,162 2,162 - 2,162 5.05.02.07 Actuarial Loss - (8,556) (8,556) - (8,556) 5.05.02.08 Cumulative Foreign Currency Translation Adjustments - (161) (161) - (161) 5.07 Balances at March, 2011 12,460,471 71,937 1,064,688 383,468 32,353 14,012,917 10,650 14,023,567 16 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Consolidated FS / Statement of Value Added (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01/01/2012 to 01/01/2011 to Code Account Description 03/31/2012 03/31/2011 7.01 Revenues 7,302,964 6,804,475 7.01.01 Sales of Goods, Products and Services 6,972,987 6,726,331 7.01.02 Other Income (11,961) (29,632) 7.01.03 Revenue Related to Construction of own Assets 350,726 115,278 7.01.04 Allowance for Doubtful Accounts Reversal (Provisions) (8,788) (7,502) 7.02 Raw material Acquired from Third Parties (4,934,649) (4,315,287) 7.02.01 Costs of products and Goods Sold (3,959,241) (3,478,396) 7.02.02 Materials, Energy, Services of Third Parties and Other (981,875) (836,415) 7.02.03 Losses of Assets Values 6,467 (476) 7.03 Gross Value Added 2,368,315 2,489,188 7.04 Retentions (237,580) (220,249) 7.04.01 Depreciation and Amortization (237,580) (220,249) 7.05 Net Value Added 2,130,735 2,268,939 7.06 Received from Third Parties 289,233 159,818 7.06.01 Equity on Pickup 5,654 2,075 7.06.02 Financial Income 284,038 157,728 7.06.03 Other (459) 15 7.07 Added Value to be Distributed 2,419,968 2,428,757 7.08 Distribution of Value Added 2,419,968 2,428,757 7.08.01 Payroll 982,280 829,231 7.08.01.01 Salaries 808,487 698,776 7.08.01.02 Benefits 124,854 93,098 Government Severance Indemnity Fund for Employees, 7.08.01.03 Guarantee Fund for Length of Service - FGTS 48,939 37,357 7.08.02 Taxes and Contribution 864,081 935,854 7.08.02.01 Federal 511,168 604,928 7.08.02.02 State 341,948 326,748 7.08.02.03 Municipal 10,965 4,178 7.08.03 Capital Remuneration from Third Parties 420,752 276,927 7.08.03.01 Interests 369,707 210,952 7.08.03.02 Rents 51,045 65,975 7.08.04 Interest on Own Capital 152,855 386,745 7.08.04.03 Retained Earnings 153,199 383,468 7.08.04.04 Non-controlling interest (344) 3,277 17 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance 1Q2012 Results Dear Shareholders BRF - Brasil Foods S.A. (BM&FBOVESPA: BRFS3 and NYSE: BRFS)obtained one more important achievement: investment grade rating from all three major rating agencies. On April 4, 2012, Standard & Poor´s assigned the Company a BBB- rating. This was subsequent to the announcement of Moody’s rating on March 23, 2012 of a Baa3 rating and prior to Fitch’s reiteration of a BBB- rating on April 5, 2012. The rating agencies particularly pointed to the competitive advantages of the brand, distribution, financial strength, corporate governance, among others. BRF’s first quarter 2012 results reflect a challenging scenario in the overseas market, a situation also observed in 4Q11. Certain key markets such as Japan and the Middle East continue to suffer a process of adjustment and normalization of inventory levels and merchandise flows. On the other hand, the performance of the domestic market and food service segments maintained a good performeance despite a weaker than expected first quarter in the Brazilian market. Against this background, the Company recorded net sales for 1Q12 of R$ 6.3 billion, 5.3% up on 1Q11, with volumes of 1.4 million tons, 2.5% higher. Operating cash generation – EBITDA reached R$ 532 million, representing 8.4% of EBITDA margin. Net earnings amounted to R$ 153.2 million, corresponding to a net margin of 2.4%. In accordance with the Performance Commitment Agreement – TCD signed with the Brazilian anti-trust authority - CADE, BRF and Marfrig announced in a Material Fact the signing of an Asset Exchange Contract in line with BRF’s commitment of July 13, 2011 to divest certain assets. Under the agreement, BRF will sell industrial units and distribution centers among other specified assets and will receive in exchange the processing operations of Quickfood S.A. of Argentina together with a cash payment of R$ 350 million. The Company adopts a strategy of recovering operational and financial performance as a whole with a view to executing the Performance Commitment Agreement -TCD which shouldhavea temporary impact on the domestic market. In order to improve the management of financial liquidity, BRF has signed a three year Revolving Committed credit facility for USD 500 million with a syndicate of banks. Together with a cash position of R$ 2.2 billion, the credit facility enables the Company to have immediate access to financial liquidity. The Company continues fully committed to a process of integration across a broad front and involving innumerous structural projects such as integrated distribution and warehousing logistics and the corporate merger between BRF and Sadia. The international project proceeds apace with the incorporation of the acquisitions in Argentina (Dánica and Avex), the construction of an industrial unit in the Middle East, a partnership in China and the expansion of Plusfood in Europe. 18 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance The current scenario re-emphasizes correctness of the strategy in BRF15 of reducing volatility through a process of localization of international operations and capture of greater value along the value chain. At the same time, we are consolidating the domestic market base, leveraging opportunities in food service and improving the dairy segment. São Paulo, April 2012 Nildemar Secches Chairman of the Board José Antonio do Prado Fay Chief Executive Officer 19 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance 1 st QUARTER 2012 – 1Q12 Net sales totaled R$ 6.3 billion with a growth of 5.3%, driven by the good performance reported both in the domestic and food service. The businesses involving meats, dairy products and other processed products reported sales volume of 1,4 million tons, an increase of 2.5%. Gross profit amounted to R$ 1.3 billion, 13.1% lower, reflecting decrease of prices on exports and higher production costs. EBITDA reached R$ 532.0 million, 34.8% less than the first quarter of the preceding year, bearing in mind the good performance for the businesses in 1Q11. Net income was R$ 153.2 million against R$ 383.5 million reported in 1Q11. Financial trading volume in BRF’s shares reached an average of US$ 86.4 million/day during the year, jumping 37.7% compared with 1Q11. Highlights (R$ Million) 1Q12 1Q11 % Ch. Net Sales 6,337 6,020 5 Domestic Market 3,919 3,592 9 Exports 2,418 2,428 (0) Gross Profit 1,343 1,546 (13) Gross Margin 21.2% 25.7% -450 bps EBIT 268 525 (49) Net Income 153 383 (60) Net Margin 2.4% 6.4% -400 bps EBITDA 532 816 (35) EBITDA Margin 8.4% 13.6% -520 bps Earnings per share 0.18 0.44 (60) 1-Consolidated earnings per share (in R$), excluding treasury shares. (The variations commented in this report are comparisons between the 1 st quarter 2012 and 1 st quarter 2011, except when another comparison is specified). 20 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance Brazilian Exports Brazilian exports of chicken meat, pork and beef recorded a weak performance in 1Q12 compared with 4Q11, although showed a recovery and higher volumes in relation to 1Q11, with the exception of beef. Chicken meat exports amounted to 974 thousand tons in 1Q12, 6.8% lower than in 4Q11 but 4.4% up on 1Q11. In terms of export revenue, there was a decline of 14.9% against 4Q11 and an increase of 1.1% versus 1Q11. Shipments to Japan, Venezuela and Iraq registered the largest declines in the quarter. On the other hand, sales volume to Hong Kong, China and Egypt reported substantial increases in the same period. Among exported products, volumes of chicken cuts posted the best performance in 1Q12 (increase of 12.8% versus 1Q11 and of 0.7% versus 4Q11), with consistent growth in the markets of the Middle East and Africa. Overseas sales of pork in 1Q12 were also positive versus 1Q11, albeit negative when compared with 4Q11. The volume of 122 thousand tons of exports in 1Q12 was 3.5% up on the volume for 1Q11 and 3.1% below 4Q11. In revenue terms, the quarter reported an increase of 0.7% over 1Q11 but 15.2% down on 4Q11. The Russian trade ban and recent restrictions on the part of Argentina have had a negative impact on Brazilian port exports, although efforts are being made to offset the shortfall to these countries with higher volumes to other importing markets such as Hong Kong and the Ukraine. However, shipments of beef (in natura and industrialized) in terms of volume have not seen a recovery. In 1Q12, the 258 thousand tons of exports were 2,2% lower than 1Q11 and 7.8% lower than 4Q12. In export revenue, there was a decline of 0.5% versus 1Q11 and 12.7% versus 4Q12. Raw Material The average price per sack of corn on the domestic market increased by 2.0% in 1Q12 versus 4Q11 due to the severe drought conditions in the South of Brazil and consequently reducing the harvest for the 1 st crop (summer) from 40 to 36 million tons. Comparing 1Q12 and 1Q11, domestic corn prices remained -1.6% lower due to domestic inventory which remained stable in relation to the preceding year and as a result of the decline on the international market (-4.3% down on 1Q11). Soybean prices on the Brazilian market saw an increase of 7.0% in 1Q12 versus 4Q11 due to a shortfall in the Brazilian crop (10 million tons down on forecast) and in Argentina (5 million tons less than forecast) and pricing tendencies continue to indicate an increase. Comparing 1Q12 and 1Q11, prices in the domestic market were off by -1.1% reflecting international quotations -8.4% lower and a 6% decline in the Real against the US Dollar (from R$1.67 in 1Q11 to R$ 1.77 in 1Q12). 21 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance Investments Investments for the quarter amounted to R$ 594.2 million, 127.6% more than the same quarter in 2011. Expenditures were directed to growth, efficiency and support projects, and biological assets (breeder stock), as well as investments for the capture of forecasted synergies and the replacement of production capacity in the light of asset sales under the Performance Commitment Agreement (TCD).Investments in breeder stock amounted to R$ 116.7 million. The significant year-on-year growth during the period was due both to a policy of containing investments last year pending the final decision on the merger from the anti-trust (CADE) authority and the increased expenditure in the quarter under review in line with our growth plan. Production A total of 1.4 million tons of foodstuffs was produced in 1Q12, in volume, 2.6% higher than reported in 1Q11, mainly due to higher output in the meats segment and for the food service business. The production of the companies, Avex and Dánica in Argentina was also consolidated into the growth recorded for meats and other processed products. From the innovation point of view, 61 new SKUs were launched: Food Service -11; domestic market – 11; exports – 12 and 27 in the dairy products segment. Construction work on the new technological center in Jundiaí-SP to provide a support role for innovative processes is on schedule and operations are expected to begin before the end of 2012. Production 1Q12 1Q11 % Ch. Poultry Slaughter (million heads) 457 426 7 Hog/ Cattle Slaughter (thousand heads) 2,717 2,640 3 Production (thousand tons) Meats 1,068 1,011 6 Dairy Products 257 283 (9) Other Processed Products 117 111 5 Feed and Premix (thousand tons) 2,914 2,682 9 22 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance Domestic Market Sales to the domestic market reached R$ 3.0 billion, an 11.2% increase, in spite of a rise in volumes of only 2.5%, driven by average prices 8.4% higher. The latter gave support to the margin of 9.5% against 10.7% reported 2011, thus offsetting the increase in principal raw materials and other product costs in the period. The product launches in the period incorporating the Sadia branded line of pizzas as well as Perdigão’s Meu Menu and Sanduba lines, gave an added boost to performance. DOMESTIC MARKET THOUSAND TONS R$ MILLION 1Q12 1Q11 % Ch. 1Q12 1Q11 % Ch. In Natura 99 93 7 0 Poultry 66 63 6 273 300 (9) Pork/Beef 33 30 9 208 180 16 Elaborated/Processed 4 12 Others Sales 99 44 Total 3 11 Exports The Company reported export revenue of R$ 2.4 billion, 1% down on 1Q11 due both to price and volume pressures in some key regions such as the Middle East (the Arab spring) and Japan (higher domestic inventory in that market), which resulted in a negative operating margin of 2.3% against a positive 8.1% in 1Q11, a quarter when we reported an important improvement in performance following a recovery in export markets. While export volumes rose by 6.9% to 578 thousand tons, revenues fell due to a temporary trough in demand given high existing levels of local inventory in important markets such as the Far East and the Middle East. This inventory was built up in 2011 when there was strong demand from the importers in these areas due to production shortfalls in various producing countries, a fact which further accentuated demand for Brazilian meat. 23 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance Export prices and volumes are expected to post a gradual recovery in 2Q12, with normalization as from 2H12, given greater equilibrium between supply and demand. EXPORTS THOUSAND TONS R$ MILLION 1Q12 1Q11 % Ch. 1Q12 1Q11 % Ch. In Natura 9 Poultry 437 400 9 1,538 1,621 (5) Pork/Beef 68 62 9 412 359 15 Processed 74 79 1 Total 7 The Company reported the following scenario in its principal markets during the quarter: Far East – This market experienced narrower margins in the period and these are expected to persist until local inventory is fully aligned with supply and demand, more particularly the case of the Japanese market. Volumes rose 27.6% and revenues 9.9% in the year, with pricing pressure in the final quarter of 2011 in Japan - a market which had performed well up to the end of 1H11 - carrying over into the first quarter 2012. Eurasia – Revenues fell 29.9%, with volumes 26.7% less, due to the Russian trade ban on imports from a large part of Brazilian exporting units. However, the Ukraine is absorbing a substantial part of the volumes originally for export to the Russian market, offsetting the negative impact of the ban. Europe – Revenues in this market rose 3.1%, in spite of a 1.5% decline in volume, due to the continued strategic focus on greater added value, especially based on Plusfood’s products, which are expanding the portfolio based on an increase in local production capacity. The economic situation experienced by some regions in Europe has not so far impacted our businesses . Middle East – While volumes were up 6.3%, this market posted revenues 9.9% lower. The fall-out from the Arab Spring drove down prices of in-natura products, especially griller chicken, squeezing margins in the Middle East market. South America – Revenues rose 36.6% and volumes 26% on the back of the newly acquired businesses of Avex and Dánica and growing demand in the South American markets as a whole. However, the Argentine government has adopted measures making exports via Brazil more difficult. Africa and other countries – Africa posted a good performance with an average growth of 14%, although imports by other countries fell, the overall result being a reduction of 0.9% in revenue and 1.4 in volume. 24 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance Dairy products – Dairy product revenues rose 0.9%, although volumes were off by 10.1%, notably in the fluid milk business, where the objective was to reduce the impact on margins due to higher production costs and the more commoditized nature of this product. Operating margin was a negative 0.3% against 0.1% in 1Q11. The operating margin for this segment continues under some pressure. However product launches in the cheese line: Sadia’s danbo and mozzarella cheeses are beginning to show results and a good performance, reporting an increase of 127% in revenue and 86% in sales volume with products selling into the retail and food service segments. In 1Q12, BRF launched 27 products aimed at improving margins and upgrading the portfolio. Launches included the yogurt line (tubs), the Kissy line of grape-flavored yogurts, Pense Zero , Batavo milks and trakinas shake and a line in cheeses, including the sliced product. DAIRY THOUSAND TONS R$ MILLION 1Q12 1Q11 % Ch. 1Q12 1Q11 % Ch. Dry Division Fresh and Frozen Division 59 58 3 28 Total 1 Food service – In 1Q12, revenue from food service rose 10.4%, with an operating margin of 11% against 13.9% in 1Q11, although volume grew 8%, principally for processed products, with average prices increase of 2.2%. The Company launched a total of 11 products between in-natura and processed lines for the global networks, an appetizer/savory snacks platform, grill line and rotisserie products. FOOD SERVICE THOUSAND TONS R$ MILLION 1Q12 1Q11 % Ch. 1Q12 1Q11 % Ch. Total 57 53 8 10 25 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance Net Sales – BRF registered net operating sales of R$ 6.3 billion in the year, 5.3% higher, largely driven by the favorable performance in the domestic market and in the food service segment. Cost of Sales – The cost of sales increased 11.6% to R$ 5 billion, a faster rate than for sales revenue, and trimming the Company’s gross margins. The principal impacts on costs reflected the cost of corn (12% higher), milk (a 7% increase) as well as other raw materials and direct inputs. Gross Profit and Gross Margin – Gross Profit totaled R$ 1.3 billion, a reduction of 13.1% with a gross margin declining from 25.7% to 21.2%, a significant fall in the quarter’s results. Operating Expenses – Operating expenses were 10.7% higher due to the lower level of revenue generation compared to structures with fixed selling expenses increasing 19.8% while variable and administrative expenses rose by only 2%. Other Operating Expenses – Other operating expenses decreased 49.8% to R$ 42 million due to income from reversal of provisions, recovery of expenses, and also pre-operational costs of the new industrial units, claims and provisions for tax and civil risks. Additionally, in accordance with the IFRS, profit sharing is also included under this item. Operating Profit and Margin – The Company registered an operating margin of 4.2% in 1Q12 against 8.7% in 1Q11, equivalent to a decline in operating result of 48.9% for the quarter, reflecting a diminished performance in the overseas market and pressure on production costs. Operating profit before financial expenses (EBIT) reached R$ 268 million. 26 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance Financial Result – Net financial expenses amounted to R$ 74.9 million, 43.4% higher than for the same period in 2011 due to an increase in net debt and the foreign exchange translation effect. In addition to the currency effect, the allocation of cash in support of capital expenditure investments increased net debt to R$ 5.9 billion, resulting in a net debt to EBITDA (last twelve months) ratio of 2 times with book currency exposure of US$ 468 million. In the light of the high level of exports, the Company conducts operations with the specific purpose of currency hedging. In accordance with hedge accounting standards (CPC 38 and IAS 39), it uses financial derivatives (for example: NDF) and non-derivative financial instruments (for example: foreign currency debt) for conducting hedging operations and concomitantly, to eliminate the respective unrealized foreign exchange rate variations from the income statement (under the Financial Expenses line). The use of non-derivative financial instruments for foreign exchange cover, continues to permit a significant reduction in the net currency exposure in the balance sheet, resulting in substantial benefits through the matching of currency liability flows with export shipments and therefore contributing to a reduction in the volatility of the financial result. On March 31, 2012, the non-financial derivative instruments designated as hedge accounting for foreign exchange cover amounted to USD 595 million, with a reduction in currency exposure in the balance sheet of the same value. In addition, the financial derivative instruments designated as hedge accounting according to the concept of a cash flow hedge for coverage of highly probable exports, totaled USD 1,385 million + EUR 216 million + GBP 77.1 million and also contributed directly to the reduction in currency exposure. In both cases, the unrealized result for foreign exchange rate variation was booked to shareholders’ equity, thus avoiding the impact on the Financial Expenses. DEBT - R$ Million Current Non-Current Total Total % Ch. Local Currency 1,748 1,444 3,192 3,330 (4) Foreing Currency 2,015 3,050 5,066 4,995 1 Gross Debt 8,258 Cash Investments 0 Local Currency 612 121 733 1,203 (39) Foreing Currency 1,470 81 1,550 1,713 (9) Total Cash Investments 2,284 Net Accounting Debt 5,974 10 Exchange Rate Exposure - US$ Million 468 - Income Tax and Social Contribution – Income tax and social contribution totaled R$ 40.2 million for the year, 53.2% less, due to differences in tax rates on the earnings of foreign subsidiaries and the foreign exchange translation effect on overseas investment. 27 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance Net Income and Net Margin – Net income was R$ 153.2 million in the year, corresponding to a net margin of 2.4%, a decline of 60% in relation to 2011, a reflection of one-off factors impacting export business and the increase in production costs. EBITDA – EBITDA (operating cash generation) reached R$ 532 million, a 34.8% decline, registering a net margin of 8.4% against 13.6% reported in 1Q11. EBITDA - R$ Million 1Q12 1Q11 % Ch. Net Income 153 383 (60) Non Controlling Shareholders (0) 3 - Income Tax and Social Contribution 40 86 (53) Net Financial 75 52 43 Equity Accounting and Other Operating Result 26 71 (63) Depreciation and Amortization 238 220 8 EBITDA Shareholders’ Equity – On March 31, 2012, shareholders’ equity was R$ 14.4 billion against R$ 14.1 billion on December 31, 2011, a 1.8% increase and reflecting an annualized 8% return on investment. Performance The average daily financial trading volume on the BM&FBovespa and NYSE was US$ 86.4 million, 37% more than reported for 1Q11, the shares depreciating 1.2% on the BM&FBovespa and appreciating 2.4% on the NYSE. 28 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance PERFORMANCE 1Q12 1Q11 Share price - R$* 36.00 30.83 Traded Shares (Volume) - Millions 152.7 132.9 Performance (1.2%) 12.8% Bovespa Index 13.7% (1.0%) IGC (Brazil Corp. Gov. Index) 14.0% (1.1%) ISE (Corp. Sustainability Index) 13.8% 4.7% Share price - US$* 20.01 19.09 Traded Shares (Volume) - Millions 113.7 88.7 Performance 2.4% 13.1% Dow Jones Index 8.1% 6.4% * Closing Price 29 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance 30 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance Basis: 03/31/2012 Number of Common Shares: 872,473,246 Capital Stock: R$ 12.6 billion Novo Mercado - BRF signed up to the BM&FBovespa’s Novo Mercado Listing Regulations on April 12, 2006, requiring it to settle disputes through the Arbitration Panel under the arbitration commitment clause written into its bylaws and regulations. Risk Management - BRF and its subsidiaries adopt a series of previously structured measures for maintaining the risks inherent to its businesses under the most rigorous control, details of this management are shown in explanatory note 4 of the Financial Statements. Risks involving the markets in which the Company operates, sanitary controls, grains, nutritional safety and environmental protection as well as internal controls and financial risks are all monitored. Independent Audit – In our relations with the Independent Auditor, we endeavor to assess conflicts of interest with non-audit work based on the principle that the auditor should not audit his own work, exercise managerial functions and promote our interests. Pursuant to CVM Instruction 480/09, at a meeting held on April 27, 2012, management declares that it has discussed, reviewed and agreed the opinions expressed in the revision report of the independent auditors and with the quarterly information for the year ending March 31, 2012. 31 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance Value Added – R$ million Added Value Distribution 1Q12 1Q11 % Ch. Human Resources 982 829 18 Taxes 864 936 (8) Interest 421 277 52 Retention 153 383 (60) Non-controlling shareholders 0 3 (110) Total 2420 (0) Stock Option Plan – The Company has currently granted stock options to 55 executives with a maximum vesting period of five years according to the Compensation Plan Regulations based on shares approved in the E/AGM held on March 31, 2010. 32 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance BRF - Brasil Foods S.A. PUBLIC COMPANY CONSOLIDATED AND CONDENSED FINANCIAL STATEMENTS FOR THE PERIOD ENDED BALANCE SHEET - R$ Million 03.31.2012 % Ch. Assets Current Assets Cash and Cash Equivalents Marketable Securities Trade Accounts Receivable and Other Receivables Inventories 14 Biological Assets 2 Recoverable Taxes 14 Prepaid Expenses 98 Others Noncurrent Assets 17 Noncurrent Assets 2 Long Term Assets Investments 26 20 28 Property, Plant and Equipment 3 Intangible - - Liabilities Current Liabilities Payroll and related charges 6 Trade Accounts Payable Tax Payable Short- Term Debt 4 Other Current Liabilities Provisions 80 Non-Current Liabilities Short-Term Debt Other Non-Current Liabilities 6 Deferred Income Tax 1 Provisions Shareholders' Equity 2 Capital Stock Restated - Reserves/Accumulated earnings 9 Other Results Treasury Shares - Non Controlling Shareholders 43 40 9 33 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance INCOME STATEMENT - R$ Million 1Q12 1Q11 % Ch. Net Sales 5 Domestic Market 9 Exports Cost of Sales 12 Gross Profit Operating Expenses 11 Sales 12 General and Administrative 2 Other Operating Results Equity Accounting 6 2 Financial Expenses, Net 43 Income Before Financial Exp. and Other Results Income Tax and Social Contribution Non-Controlling shareholders 0 - Net Income EBITDA The results of the first quarter 2011 consolidate the Companies BRF - Brasil Foods S.A. and Sadia S.A. (whole-owned subsidiary). On July 2009, the results of Sadia started being fully consolidated, according to the Association Agreement and Shareholders Meeting that approved the merger of shares on July and August 2009. All statements contained herein with regard to the Company’s business prospects, projected results and the potential growth of its business are mere forecasts, based on local management expectations in relation to the Company’s future performance. Dependent as they are on market shifts and on the overall performance of the Brazilian economy and the sector and international markets, such estimates are subject to changes. On July 13 2011, the Administrative Council for Economic Defense – CADE approved the Association between BRF and Sadia S.A., conditional on compliance with the provisions contained in the Performance Agreement -TCD, which was also signed on the same date. The documents with respect to this agreement are available in the website: www.brasilfoods.com/ir. 34 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Consolidated FS / Statement of Value Added (in thousands of Brazilian Reais) 1. COMPANY’S OPERATIONS The BRF – Brasil Foods S.A. (“BRF or parent company”) and its subsidiaries (collectively “Company”) is one of Brazil’s largest companies in the food industry. The Company is a public company , listed on the Brazilian Securities, Commodities & Futures Exchange (“BM&FBOVESPA”), under the ticker BRFS3, and listed on the New York Stock Exchange (“NYSE”), under the ticker BRFS, which headquarters is located at 475, Jorge Tzachel Street in the City of Itajaí, State of Santa Catarina. With a focus on raising, producing and slaughtering of poultry, pork and beef, processing and/or sale of fresh meat, processed products, milk and dairy products, pasta, frozen vegetables and soybean derivatives, among which the following are highlighted: · Whole chickens and cuts of chicken, turkey, pork and beef cuts; · Ham products, sausages, bologna, frankfurters and other smoked products; · Hamburgers, breaded meat products and meatballs; · Lasagnas, pizzas, vegetables, cheese breads, pies and frozen pastries; · Milk, dairy products and desserts; · Juices, soy milk and soy juices; · Margarine; and · Soy meal and refined soy flour, as well as animal feed. During the last quarter of 2011, the Company's activities started to be segregated into 4 operating segments, being: domestic market, foreign market, food service and dairy products, as mentioned in note 5. In the domestic market, the Company operates 45 meat processing plants, 16 milk and dairy products processing plants, 3 margarine processing plants, 4 pasta processing plants, 1 dessert processing plant and 1 soybean crushing plant, all of them located near the Company’s raw material suppliers or the main consumer centers. In the foreign market, the Company operates 3 meat processing plants, 1 margarine and oil processing plant, 1 sauces and mayonnaise processing plant, 1 pasta and pastries processing plant and 1 cheese processing plant, and subsidiaries or sales offices in the United Kingdom, Italy, Austria, Hungary, Japan, The Netherlands, Russia, Singapore, United Arab Emirates, Portugal, France, Germany, Turkey, China, Cayman Islands, South Africa, Venezuela, Uruguay and Chile. The Company has an advanced distribution system and uses 38 distribution centers, to deliver its products to supermarkets, retail stores, wholesalers, food service stores and other institutional customers in the domestic market and exports to more than 145 countries. 35 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) The name BRF deploys and adds value and reliability to several trademarks among which the most important are: Batavo, Claybon, Chester®, Confiança, Delicata, Doriana, Elegê, Fazenda, Nabrasa, Perdigão, Perdix, Fiesta, Hot Pocket, Miss Daisy, Nuggets, Qualy, Rezende, Sadia, Speciale Sadia, Texas and Wilson, in addition to licensed brands such as Turma da Mônica. The table below summarizes the direct and indirect ownership interests of the Company, as well as the activities of each: 36 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) Interest in subsidiaries Subsidiary Main activity Country 12.31.11 PSA Laboratório Veterinário Ltda. Veterinary activities Brazil 88.00% 88.00% Sino dos Alpes Alimentos Ltda. Industrialization and commercializations of products Brazil 99.99% 99.99% PDF Participações Ltda. Holding Brazil 1.00% 1.00% Sino dos Alpes Alimentos Ltda. Industrialization and commercializations of products Brazil 0.01% 0.01% Vip S.A. Emp. Part. Imobiliárias Commercialization of owned real state Brazil 65.49% 65.49% Establecimiento Levino Zaccardi y Cia. S.A. Processing of dairy products Argentina 10.00% 10.00% Avipal S.A. Construtora e Incorporadora (a) Construction and real estate marketing Brazil 100.00% 100.00% Avipal Centro-oeste S.A. (a) Industrialization and commercializations of milk Brazil 100.00% 100.00% Establecimiento Levino Zaccardi y Cia. S.A. Processing of dairy products Argentina 90.00% 90.00% UP! Alimentos Ltda. Industrialization and commercializations of products Brazil 50.00% 50.00% Perdigão Trading S.A. (a) Holding Brazil 100.00% 100.00% PSA Laboratório Veterinário Ltda. Veterinary activities Brazil 12.00% 12.00% PDF Participações Ltda. Holding Brazil 99.00% 99.00% Heloísa Ind. e Com. de Produtos Lácteos Ltda. Industrialization and commercializations of milk Brazil 100.00% 100.00% Crossban Holdings GmbH Holding Austria 100.00% 100.00% Perdigão Europe Ltd. Import and commercialization of products Portugal 100.00% 100.00% Perdigão International Ltd. Import and commercialization of products Cayman Island 100.00% 100.00% BFF International Ltd. Unrestricted activities Cayman Island 100.00% 100.00% Highline International (a) Unrestricted activities Cayman Island 100.00% 100.00% Plusfood Germany GmbH Import and commercialization of products Germany 100.00% 100.00% Perdigão France SARL Import and commercialization of products France 100.00% 100.00% Plusfood Holland B.V. Administrative services The Netherlands 100.00% 100.00% Plusfood Groep B.V. Holding The Netherlands 100.00% 100.00% Plusfood B.V. Import and commercialization of products The Netherlands 100.00% 100.00% Plusfood Wrexham Import and commercialization of products United Kingdom 100.00% 100.00% Plusfood Iberia SL Marketing and logistics services Spain 100.00% 100.00% Plusfood Italy SRL Import and commercialization of products Italy 67.00% 67.00% BRF Brasil Foods Japan KK Import and commercialization of products Japan 100.00% 100.00% BRF Brasil Foods PTE Ltd. Marketing and logistics services Singapore 100.00% 100.00% Plusfood Hungary Trade and Service LLC Import and commercialization of products Hungary 100.00% 100.00% Plusfood UK Ltd. Marketing and logistics services United Kingdom 100.00% 100.00% Acheron Beteiligung-sverwaltung GmbH (b) Holding Austria 100.00% 100.00% Xamol Consultores Serviços Ltda. (a) Import and commercialization of products Portugal 100.00% 100.00% BRF Brasil Foods África Ltd. Import and commercialization of products South Africa 100.00% 100.00% Sadia Chile S.A. Import and commercialization of products Chile 40.00% 40.00% Rising Star Food Company Ltd. (d) Industralization, import and commercialization of products China 50.00% - Sadia S.A. Industralization and commercialization of products Brazil 100.00% 100.00% Sadia International Ltd. Import and commercialization of products Cayman Island 100.00% 100.00% Sadia Uruguay S.A. Import and commercialization of products Uruguay 100.00% 100.00% Sadia Alimentos S.A. (c) Import and export of products Argentina 0.02% - Sadia Chile S.A. Import and commercialization of products Chile 60.00% 60.00% Sadia U.K. Ltd. Import and commercialization of products United Kingdom 100.00% 100.00% Vip S.A. Emp. Part. Imobiliárias Commercialization of owned real estate Brazil 34.51% 34.51% Athena Alimentos S.A. Industrialization and commercialization of commodities Brazil 99.99% 99.99% Sadia Overseas Ltd. Financial fund-raising Cayman Island 100.00% 100.00% Sadia GmbH Holding Austria 100.00% 100.00% Wellax Food Logistics C.P.A.S.U. Lda. Import and commercialization of products Portugal 100.00% 100.00% Sadia Foods GmbH Import and commercialization of products Germany 100.00% 100.00% BRF Foods Limited Liability Company Import and commercialization of products Russia 10.00% 10.00% Qualy B.V. (b) Import and commercialization of products The Netherlands 100.00% 100.00% Sadia Japan KK Import and commercialization of products Japan 100.00% 100.00% Badi Ltd. Import and commercialization of products Arab Emirates 100.00% 100.00% Al-Wafi Import and commercialization of products Saudi Arabia 75.00% 75.00% BRF Foods Limited Liability Company Import and commercialization of products Russia 90.00% 90.00% Baumhardt Comércio e Participações Ltda. Holding Brazil 73.94% 73.94% Excelsior Alimentos S.A. Industralization and commercialization of products Brazil 25.10% 25.10% Excelsior Alimentos S.A. Industralization and commercialization of products Brazil 46.01% 46.01% K&S Alimentos S.A. Industrialization and commercialization of products Brazil 49.00% 49.00% Sadia Alimentos S.A. Import and export of products Argentina 99.98% 100.00% Avex S.A. Industrialization and commercialization of products Argentina 65.58% 65.58% Flora Dánica S.A. (c) Industrialization and commercialization of products Argentina 95.00% 100.00% GB Dan S.A. (c) Industrialization and commercialization of products Argentina 5.00% - Flora San Luis S.A. (c) Industrialization and commercialization of products Argentina 95.00% 100.00% Flora Dánica S.A. (c) Industrialization and commercialization of products Argentina 5.00% - GB Dan S.A. (c) Industrialization and commercialization of products Argentina 95.00% 100.00% Flora San Luis S.A. (c) Industrialization and commercialization of products Argentina 5.00% - 37 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) (a) Dormant subsidiaries. (b) The wholly-owned subsidiary Acheron Beteiligung-sverwaltung GmbH owns 100 direct subsidiaries in Madeira Island, Portugal, with an investment of R$1,635 (R$1,588 as of December 31, 2011), and the wholly-owned subsidiary Qualy B.V. owns 48 subsidiaries in The Netherlands, and the amount of this investment, as of March 31, 2012 , is represented by a net capital deficiency of R$9,718 (R$9,363 as of December 31, 2011), the purpose of these two subsidiaries is to operate in the European market to increase the Company’s market share, which is regulated by a system of poultry and turkey import quotas. (c) Change in the equity interest. (d) Establishment of joint venture in China. Performance Commitment Agreement As disclosed to the market on July 13, 2011, the Company, its wholly-owned subsidiary Sadia and the Administrative Council for Economic Defense (“CADE”) signed the Performance Commitment Agreement (“TCD”) which the main purpose is to establish measures to accomplish the following: (i) prevent the merger between the Company and its subsidiary from substantially eliminating the competition; (ii) establish conditions to the existence of a strong competitor in the markets affected by the merger; (iii) propitiate condition to the fast and efficient entrance of competitors in the affected markets; and (iv) ensure that the benefits originated from the merger be equally distributed among participants and consumers. The measures established in the TCD are limited to the national territory, in certain markets and/or products category. The Company and its subsidiary are free to act in the whole foreign market, in the dairy products market and in the food service local market, as long as they do not interfere in the assumptions and effectiveness of TCD. In order to attend the TCD’s purposes, the Company and its subsidiary committed to take the following measures: (i) disposal of the brands: Rezende , Wilson , Texas , Tekitos , Patitas , Escolha Saudável , Light & Elegant , Fiesta , Freski , Confiança , Doriana and Delicata , as well as all, the intellectual properties rights related to these brands; (ii) jointly dispose all the assets and rights related to the production plants: 38 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) Plant State Activity Carambeí PR Pork slaughtering, finished goods processing, animal feed production, hatcheries and pork farms. Três Passos RS Pork slaughtering, finished goods processing, hatcheries and pork farms. Brasília DF Poultry slaughtering, finished goods processing, animal feed production, hatcheries and farms. São Gonçalo BA Poultry slaughtering, finished goods processing, animal feed production, hatcheries and farms. Salto Veloso SC Finished goods processing. Bom Retiro do Sul RS Finished goods processing. Lages SC Finished goods processing. Duque de Caxias RJ Finished goods processing. Várzea Grande MS Finished goods processing. Valinhos SP Finished goods processing. Excelsior RS Finished goods processing. The total production capacity of the units to be disposed of must correspond to 730,000 tons per annum (“p.a.”). (iii) disposal of all the assets and rights related to the following distribution centers: City State Salvador BA Duque de Caxias RJ Campinas SP Bauru SP Brasília DF São José dos Pinhais PR Ribeirão Preto SP Cubatão SP (iv) assignment of the entire portfolio of contracts with poultry and pork outgrowers, currently utilized in order to guarantee the supply to the specific processing plants listed in the item (ii) above; 39 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) (v) suspension of the use of the Perdigão brand, from the signing date of the disposal agreement, in the Brazilian territory, for the following products and periods: Product Term Ham products 3 years Pork festive kits 3 years Smoked sausage and pork sausage 3 years Salamis 4 years Lasagna 5 years Frozen pizzas 5 years Kibes and meat balls 5 years Turkey cold cuts light line 5 years (vi) suspension of the use of the Batavo brand, from the signing date of the disposal agreement, for the period of 4 years, related to the products listed above in item (v). The CADE has been assessing the Company’s compliance with the commitments disclosed herein, as the Company is subject to penalties in case of noncompliance with CADE’s provisions, which ultimately, includes the review of the operation. In order to attend the obligations derived from the TCD, the Company’s management set up a plan to sell the above mentioned facilities including the related assets, rights and obligations. Additionally, the plan comprises the necessary actions to transfer the productive capacity of 730,000 tons to the future acquirer as established by the TCD, which includes: assets transfers, purchase and installation of new product lines and the shutdown of existing productions line with the correspondent transfer to other production plants. On December 8, 2011, the Company and Marfrig Alimentos S.A. (“Marfrig”) disclosed to the market that they signed a binding document, Memorandum of Understanding (“MOU”), which was confirmed with some amendment by the Asset Exchange and Other Agreements signed on March 20, 2012, establishing the main terms and conditions aiming to accomplish an exchange of the Company’s assets and rights related to the TCD with Marfrig or its subsidiary Quickfood S.A. (“Quickfood”) as follows: (i) the entire equity interest held either directly or indirectly by Marfrig, equivalent to 90,05% of the capital of Quickfood, a company based in Argentina, which owns the rights of Paty brand. Additionally, Marfrig is compelled to adopt all necessary actions to segregate and remove from Quickfood, all assets and liabilities related to beef activity that will remain under control of Marfrig, except the San Jorge cold storage, that property will be transferred to the Company; 40 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) (ii) additional payment of an amount of R$350,000, of which R$100,000 will be paid between June and October 2012 and the remaining amount of R$250,000 will be paid in 72 monthly installments bears market interest rates; and (iii) commercial operations related to the Paty brand in Uruguay and Chile. Additionally, it was agreed that risks and benefits regarding to the Company's pork manufacturing facility , located in the City of Carambeí, State of Paraná, will be transferred to Marfrig through a lease contract for a period of 3 years, renewable for more 1 year, with a call option for the amount of R$188,000. Management's understanding of both companies is that the assets to be exchanged have equivalent values. Such understanding is subject to corroboration through an appraisal report at fair market value of the businesses which is currently being prepared. The transaction is subject to adjustments resulting from the legal, accounting, financial and operational due diligences, which are in progress and until the date of the issuance of these financial statements have not been finalized. The signing of the definitive agreements and the actual implementation of the transaction are subject to precedent conditions, including the assessment of CADE, in the terms and limits placed on the TCD signed on July 13, 2011. The Company did not reclassify the set of assets and liabilities to be disposed of as held for sale, because it concluded that on March 31, 2012, the current condition of these assets did not met the requirements of CPC 31, paragraph 7 “ the assets or group of assets held for sale must be immediately available in its current conditions…”. The Company’s conclusion is supported by the following factors: (i) in order to attend the requirements related to the disposal of productive capacity, which correspond to 730,000 tons, the Company prepared a plan comprising of refurbishments and adaptations necessary in these plants which demand an investment in the amount of R$78,528. Until March 31, 2012, only R$22,265 was effectively invested, hence showing that the plants were not immediately available for sale in the conditions determined by CADE; (ii) in the MOU signed on December 8, 2011, and in the Asset Exchange and Other Agreements, Marfrig imposed other conditions that also require additional changes in the plants besides those mentioned in the item (1) above, denominated “precedent conditions”; 41 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) (iii) the buildings and lands related to the plants to be disposed of are pledged as guarantees; and (iv) as required by CADE, the plants in the scope of TCD must operate until the moment of ownership transfer; therefore, such plants will attend the sales orders of the products currently being manufactured, which are not part of the products portfolio to be sold to Marfrig according to TCD. Thus, the sales orders backlog will not be transferred to the Marfrig. Due to the fact that the Company and the Marfrig have not concluded all appraisal reports of fair value assets until the date of the issuance of these financial statements and also because it has not identified other impairment factors, no adjustments have been recorded in these quarterly financial information for the three month period ended March 31, 2012. Based on a preliminary appraisal report, on March 31, 2012 the book value of Company’s assets to be exchanged do not exceed their fair value. The estimated accounting balances of the assets and liabilities to be exchanged with Marfrig according to the MOU and confirmed by the Asset Exchange and Other Agreements as of March 31, 2012 are set forth below: 42 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) ASSETS CURRENT ASSETS Cash and cash equivalents 4,606 Trade accounts receivable 11,994 Inventories 125,689 Others 1,630 NON-CURRENT ASSETS Deferred taxes 6,607 Judicial deposits 1,168 Others assets 1,232 Investments 13 Property, plant and equipment 470,000 TOTAL ASSETS Consolidated current assets Consolidated non-current assets Consolidated total assets % that represents in consolidated current assets 1.4% % that represents in consolidated non-current assets 2.5% % that represents in consolidated total assets 2.1% 43 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) LIABILITIES CURRENT LIABILITIES Short term debts 12,107 Trade accounts payable 7,190 Social and labor obligations 16,085 Tax obligations 3,152 Other obligations 1,409 NON-CURRENT LIABILITIES Long term debts 61 Tax obligations 5,952 Other obligations 1,641 NET ASSETS TOTAL LIABILITIES Consolidated current liabilities Consolidated non-current liabilities Consolidated shareholders'equity Consolidated total liabilities % that represents in consolidated current liabilities 0.5% % that represents in consolidated non-current liabilities 0.1% % that represents in consolidated shareholders'equity 4.0% % that represents in consolidated total liabilities 2.1% The labor obligations related to the retirement supplementary plan and other benefits presented in the note 24 are still being estimated and for this reason were not included in the position above. The Company does not expect the disposal of these assets to cause significant impacts on the Company’s future cash flows. The Management´s Company and Marfrig expected to conclude the precedent conditions established by the Asset Exchange and Other Agreements until May 31, 2012, to allow the conclusion of the definitive asset exchange agreement on June 01, 2012. Establishment of joint venture in China On February 14, 2012, the Company disclosed to the market the establishment of Rising Star Food Company Limited , a joint venture (“JV”) with the participation of Dah Chong Hong Limited (“DCH”), which purpose will be: 44 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) (i) access to the market distribution in Continental China, Hong Kong and Macau reaching retail and food service channels; (ii) local processing of products; and (iii) developing the Sadia brand in these countries. The Company owns 50% participation in the JV and is committed to make a capital increase amounting to approximately R$2,450, which is proportional to its participation in the JV. Management estimates that during the first year of operation, the JV will have sales volumes of more than 140,000 tons and have net revenues of approximately R$844,100. Seasonality The Company does not operate with any significant seasonality impact through the fiscal year. In general, during the fourth quarter the demand in the domestic market is slightly stronger than in the other quarters, mainly due to the year-end celebration such as Christmas and New Years Eve. The most sold products are: turkey, Chester ® and ham. 2. MANAGEMENT’S STATEMENT AND BASIS OF PREPARATION AND PRESENTATION OF QUARTERLY FINANCIAL INFORMATION The Company’s consolidated quarterly financial information are in accordance with the accounting practices adopted in Brazil which comprise the rules issued by the Brazilian Securities Commission (“CVM”) and the pronouncements and interpretations of the Brazilian Accounting Pronouncements Committee (“CPC”), which are in conformity with the International Financial Reporting Standards (“IFRS”) issued by the International Accounting Standards Board (“IASB”). The Company’s individual quarterly financial information have been prepared in accordance with the accounting practices adopted in Brazil and for presentation purposes, are identified as (“BR GAAP”). Such financial statement differs from IFRS in relation to the evaluation of investments in associates and joint ventures, which were measured and recorded based on the equity accounting method rather than at cost or fair value, as is required by IFRS. The Company’s individual and consolidated quarterly financial information are expressed in thousands of Brazilian Reais (“R$”), as well as, the amount of other currencies disclosed in the financial statement, when applicable, were also expressed in thousands. 45 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) The preparation of the Company’s quarterly financial information requires Management to make judgments, use estimates and adopt assumptions that affect the reported amounts of revenues, expenses, assets and liabilities, as well as the disclosures of contingent liabilities, as of the reporting date of the quarterly financial information. However, the uncertainty inherent to these judgments, assumptions and estimates could lead to results requiring a material adjustment to carrying amount of the affected asset or liability in future periods. The settlement of the transactions involving these estimates can result in amounts that significantly different from those recorded in the financial statement due to the lack of precision inherent to the estimation process. The Company reviews its judgments, estimates and assumptions on a quarterly basis. The individual and consolidated quarterly financial information were prepared based on the historical cost except for the following material items recognized in the balance sheet: (i) derivative financial instruments measured at fair value; (ii) derivative financial instruments measured at fair value through the statement of income; (iii) financial assets available for sale measured at fair value; (iv) assets and liabilities of acquired companies from January 1, 2009 recorded initially at fair value; and (v) share-based payments measured at fair value. 3. SUMMARY OF ACCOUNTING PRACTICES The quarterly financial information were prepared according to CVM Deliberation No. 673/11, which establishes the minimum content of interim financial statements and the principles for measurement and recognition of full set or condensed financial statements for an interim period. The interim financial statements, in this case denominated as quarterly financial information, are aiming to provide updated information based on the last annual financial statements disclosed. Therefore, the quarterly financial information is focused on new activities, events and circumstances and do not duplicate the information previously disclosed, except in the case where Management judged that the maintenance of the information was relevant. 46 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) The current quarterly financial information were consistently prepared based on the accounting policies and estimates calculation methodology adopted in the preparation of the annual financial statements for the year ended December 31, 2011 (note 3), except regarding to the adoption of the requirements stated in the paragraph 28 of CVM Deliberation No. 673/11. Thus, during this quarter the Company started to disclose the income tax expense based on the best estimate of the annual weighted effective tax rate for the fiscal period ended December 31, 2012, as disclosed in note 14. There were no changes of any nature related to such policies and estimates calculation methodology. As allowed by CVM Deliberation No. 673/11, Management decided not to disclose again the details of the accounting policies adopted by the Company, hence, it is necessary the reading of the quarterly financial information together with the annual financial statements for the year ended December 31, 2011, in order to allow the quarterly financial information users to enlarge their understanding regarding the Company’s capacity of profit and future cash flows generation as well as its financial conditions and liquidity. The exchange rates in Brazilian Reais effective at the date of the balance sheets translated were as follows: Final rate 12.31.11 U.S. dollar (USD) 1.8221 1.8758 Euro (EUR) 2.4300 2.4342 British Pound (GBP) 2.9132 2.9148 Argentine Peso (ARS) 0.4164 0.4360 Average rates U.S. dollar (USD) 1.7701 1.6746 Euro (EUR) 2.3194 2.3278 British Pound (GBP) 2.7798 2.6835 Argentine Peso (ARS) 0.4080 0.4056 47 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) 4. FINANCIAL INSTRUMENTS AND RISK MANAGEMENT Overview In the regular course of its business, the Company is exposed to market risks related mainly to the fluctuation of interest rates, variation of foreign exchange rates and changes in the commodities prices. The Company utilizes hedging instruments to mitigate its exposure to these risks, based on a Risk Policy under the management of the Financial Risk Management Committee, Board of Executive Officers and Board of Directors. Such policy includes the monitoring of the levels of exposure to each market risk and its measurement is performed based on the accounting exposure and forecast of future cash flows. The policy establishes limits for the decision making and adoption of hedging instruments with the purposes of: (i) protecting from the exposure to fluctuation of interest rates; (ii) protecting from the exposure to variation of foreign exchange rates on debt and cash flow; and (iii) protecting from the exposure to changes in the commodities prices. The Board of Directors plays a crucial role in the financial risk management structure as responsible for approving the Risk Policy. Moreover, the Board of Directors defines the limits of tolerance of the different risks identified as acceptable for the Company on behalf of its shareholders. The Board of Directors is in charge of the evaluation of the Company’s positioning for each identified risk, according to the guidelines enacted by the Board of Directors as well as for approving: (i) the action plans defined for aligning the risks within the defined limits of tolerance; (ii) the performance indicators to be used in risk management; (iii) the overall limits; and (iv) the evaluation of improvements to the Risk Policy. The Financial Risk Management Committee is in charge of the execution of the Risk Policy, which comprises the supervision of the risk management process, planning and verification of the impacts of the decisions implemented, as well as the evaluation and approval of hedging alternatives and monitoring the exposure levels to risks in order to ensure the compliance of the Policy. 48 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) The Risk Management area has as primary task the monitoring, evaluation and reporting of financial risk taken by the Company, and among these are: (i) an ongoing review of the scope of Risk Policy, ensuring that hedging instruments utilized are within the limits of tolerance established by the Policy; (ii) the preparation of reports; (iii) the evaluation and presentation of alternatives to mitigate risks; and (iv) the modeling and assessment of exposure to risks. The tasks mentioned above are performed in order to highlight and give acknowledgement to Management on the magnitude of the risks and the related hedging instruments utilized presenting the potential impacts. The Risk Policy defines the strategies to be adopted, and Management contracts hedging instruments that are approved within the delegation of authority levels. The Board of Directors, Board of Executive Officers and Financial Risk Committee have different levels of authority where each one acts within the limits pre-established in this Policy. The Policy does not authorize the Company to contract leveraged transactions in derivative markets, as well as determines that individual hedge operations (notional) must be limited to 2.5% of the Company’s shareholders’ equity. The inclusion and updating of transactions are recorded in the Company’s operating systems, with proper segregation of duties, being validated by the back-office and daily monitored by the Risk Management area. Considering the objective of hedging transactions is to mitigate the risks and the uncertainties to which the Company is exposed, the results obtained for the period met the established objectives. As permitted by CVM Deliberation No. 604/09, the Company applies hedge accounting rules to its derivative instruments classified as cash flow hedge, in accordance with its Risk Policy. The cash flow hedge consists of hedging the exposure to variations of the cash flow that: 49 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) (i) is attributable to a particular risk associated with a recognized asset or liability; (ii) is a highly probable transaction; and (iii) could affect profit and loss. The Policy has also the purpose of determining parameters of use of financial instruments, including derivatives, which are designed to protect the operating and financial assets and liabilities, which are exposed to the variations of foreign exchange rates, the fluctuation of the interest rates and changes to the commodities prices. The Risk Management area is responsible for ensuring compliance to the requirements established by the Company’s Risk Policy. Interest rate risk management The risk of interest rates is that one which the Company may suffer economic losses, arising from changes in these rates, which can be caused by factors related to economic crises or changes in monetary policy on domestic and foreign markets. This exhibition refers primarily to changes in market interest rates, that affect assets and liabilities of the companies, indexed to the London Interbank Offered rate ("LIBOR"), Term Interest Rate ("TJLP"). Currency of the Bank National Economic and Social Development ("UMBNDES") or Interbank Deposit ("CDI") Certificate, and any transactions with pre-established positions in some of the indices mentioned above, which can lead to losses unrealized or realized through the calculation of fair market value (mark to market). The Company’s Risk Policy does not restrict exposure to different interest rates, neither establishes limits for fixed or floating rates. The Company continually monitors the market interest rates, in order to evaluate any potential need to enter in hedging contracts to protect from the exposure to fluctuation of such rates. These transactions are basically characterized by contracts that exchange floating rate for fixed rate. Such transactions were designated by the Company as cash flow hedge. The Company seeks a stable correlation between its current and non-current term indebtedness, maintaining a higher portion in the non-current term. The Company’s indebtedness is essentially tied to the LIBOR, fixed coupon (“R$ and USD”), TJLP and UMBNDES rates. In case of adverse changes in the market that result in LIBOR hikes, the cost of the floating indebtedness rises and on the other hand, the cost of the fixed indebtedness decreases in relative terms. The same consideration is also applicable to the TJLP and UMBNDES. 50 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) With regards to the Company's marketable securities, the main index is the CDI for investments in the domestic market and fixed coupon (“USD”) for investments in the foreign market. If CDI increases, impacts become favorable, while if CDI decreases, results become unfavorable. Foreign exchange risk management Foreign exchange risk is the one related to variations of foreign exchange rates that may cause the Company to incur unexpected losses, leading to a reduction of the assets or an increase of the amounts of liabilities. The main exposures to which the Company is subject, as regards foreign exchange rates variations, refer to the fluctuation of the U.S. Dollar (“US$” or “USD”) and also of the Euro (“EUR”) and the British Pound (“GBP”) in relation to the Brazilian Real. The objective of the Company’s Risk Policy is the protection from excessive exposure to the risks of foreign exchange variations by balancing its assets not denominated in Brazilian Reais against its obligations not denominated in Brazilian Reais, thus protecting the Company’s balance sheet, through the use of over-the-counter transactions (“swap”) and transactions on the futures exchange. Breakdown of the balances of exposure in foreign currency Foreign currency denominated assets and liabilities are as follows: BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.11 12.31.11 Cash and cash equivalents and marketable securities 40,469 1,689,551 Trade accounts receivable - third parties 37,921 1,379,420 Accounts receivable from subsidiaries 409,061 - - Dollar futures agreements 65,801 65,801 Inventory - 112,267 Forward contracts (NDF) (a) - 11,255 Exchange rate contracts (SWAP) (359,369) (359,369) Loans and financing (1,268,830) (4,723,824) Pre-payment exports designated as hedge accounting 1,210,248 1,210,248 Trade accounts payable (55,760) (340,300) Advance pre-payment from subsidiaries - - - Other operating assets and liabilities, net - 71,948 79,541 (883,003) Foreign exchange exposure in US$ 42,404 (470,734) (a) Offshore non-deliverable forwards (“NDFs”) not designated as hedge accounting, impacting financial result and not shareholders' equity. 51 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) The Company's total net foreign exchange exposure as of March 31, 2012, is a liability of US$468,141 and is within the limit established by the Risk Policy. The Risk Policy aims to protect the operating revenues and costs that are related to the operations resulting from the commercial activity, such as estimates of exports and purchases of raw materials. For the purpose, the Company utilizes hedge instruments focusing mainly on the protection of its foreign currency denominated projected cash flow. In order to conduct an active management and as required by the Risk Policy, the Company performs daily monitoring, through reports issued by the Risk Management area, on cash flow needs and foreign exchange exposure. Breakdown of the balances of derivative financial instruments ­ The positions of outstanding derivatives are as follows: BR GAAP and IFRS Consolidated Subject to Reference value Market value Instrument hedge Maturity Receivable Payable (notional) Financial instruments designated as hedge accounting NDF Exchange rate 04/2012 to 02/2013 R$ (Pre- of 9.25%) US$ 2,523,609 7,134 NDF Exchange rate 04/2012 to 02/2013 R$ (Pre- of 7.79%) EUR 524,880 9,262 NDF Exchange rate 04/2012 to 02/2013 R$ (Pre- of 7.76%) GBP 224,608 (4,552) Swap Exchange rate Up to 07/2013 US$ + 7% R$ (76% from CDI) 56,112 1,351 Swap Exchange rate 04/2012 to 12/2013 US$ + LIBOR 3M + 3.83% R$ (97.50% from CDI) 330,750 (11,167) Swap Interest rate 08/2012 to 06/2018 US$ + LIBOR 3M + 1.43% US$ + 3.92% 364,420 (16,092) Swap Interest rate 07/2012 to 02/2019 US$ + LIBOR 6M + 1.77% US$ + 4.86% 984,194 (60,141) Swap Interest rate Up to 11/2012 US$ + LIBOR 12M + 0.71% US$ + 3.70% 182,210 (3,505) Financial instruments not designated as hedge accounting NDF Exchange rate 04/2012 to 06/2012 US$ ARS (Pre- of 14.46%) 5,466 (43) NDF Exchange rate 03/2012 US$ (Pre- of 0.15%) EUR 121,500 (69) NDF Exchange rate 04/2012 to 06/2012 R$ (Pre- of 11.14%) EUR 9,720 392 NDF Exchange rate 04/2012 to 06/2012 EUR R$ (Pre- of 8.13%) 9,720 (1) Swap Interest rate 05/2012 US$ + LIBOR 3M + 3.85% US$ + 5.78% 54,663 (192) Swap Exchange rate 03/2015 R$ (Pre- of 9.62%) US$ + 1.40% 356,571 (37,165) Options Live cattle 07/2012 to 11/2012 R$ R$ 100,122 (399) NDF Live cattle 09/2012 R$ R$ 1,679 9 Future contract Exchange rate 04/2012 US$ R$ 192,866 (513) Future contract Live cattle 12/2012 R$ R$ 44,476 (123) 52 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) BR GAAP and IFRS Consolidated Subject to Reference value Market value Instrument hedge Maturity Receivable Payable (notional) Financial instruments designated as hedge accounting NDF Exchange rate 01/2012 to 11/2012 R$ (Pre- of 9.25%) US$ 2,551,088 (88,150) NDF Exchange rate 01/2012 to 11/2012 R$ (Pre- of 7.72%) EUR 769,207 6,637 NDF Exchange rate 01/2012 to 11/2012 R$ (Pre- of 7.59%) GBP 201,996 (5,270) Options Exchange rate Up to 01/2012 R$ US$ 150,064 (1,308) Swap Exchange rate Up to 07/2013 US$ + 7% R$ (76% from CDI) 56,112 1,031 Swap Exchange rate 10/2011 to 12/2013 US$ + LIBOR 3M + 3.83% R$ (97.50% from CDI) 330,750 (16,702) Swap Interest rate 08/2012 to 06/2018 US$ + LIBOR 3M + 1.43% US$ + 3.92% 375,160 (18,102) Swap Interest rate 07/2012 to 02/2019 US$ + LIBOR 6M + 1.77% US$ + 4.80% 1,095,199 (74,176) Swap Interest rate Up to 11/2012 US$ + LIBOR 12M + 0.71% US$ + 3.70% 187,580 (3,593) Financial instruments not designated as hedge accounting NDF Exchange rate 01/2012 to 11/2012 US$ ARS (Pre- of 13.45%) 11,255 (47) NDF Exchange rate Up to 03/2012 US$ (Pre- of 0.54%) EUR 60,855 515 Swap Interest rate Up to 05/2012 US$ + LIBOR 3M + 3.85% US$ + 5.78% 56,274 (356) Swap Exchange rate Up to 03/2015 R$ (Pre- of 9.62%) US$ + 1.40% 359,369 (47,802) Options Live cattle 01/2012 to 10/2012 R$ R$ 33,635 348 NDF Live cattle Up to 09/2012 R$ R$ 1,679 29 Future contract Exchange rate Up to 01/2012 US$ R$ 65,801 (292) Future contract Live cattle Up to 10/2012 R$ R$ 10,967 4 The market value determination method used by the Company consists of calculating the future value based on the contracted conditions and determining the present value based on market curves, extracted from the database of Bloomberg and BM&F. The Company contracted swap operations, NDF and future contracts with the objective of minimize the effects of the variations in the foreign exchange rates and for protection from the fluctuations of interest rates. Management understands that the results obtained with these derivative operations are in compliance with the Risk Policy adopted by the Company and were satisfactory. Options As of March 31, 2012, the Company did not have any currency options designated or not as cash flow hedge accounting. Breakdown of the balances of financial instruments designated for cash flow hedge accounting and export revenues The Company formally designated its operations for hedge accounting treatment for the derivative financial instruments to protect cash flows and export revenues, documenting: (i) the relationship of the hedge; 53 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) (ii) the objective and risk management strategy of the Company to hire a hedge transaction; (iii) the identification of the financial instrument; (iv) the hedge object or transaction; (v) the nature of the risk to be hedged; (vi) the description of the hedge relationship; (vii) the demonstration of the correlation between the hedge transaction and the hedge object, when applicable; and (viii) the prospective demonstration of the effectiveness of the hedge. The transactions for which the Company has designated hedge accounting, are highly probable to present a variation in cash flow that could affect profit and loss are highly effective in achieving changes in fair value or cash flows attributable to hedged risk, consistent with the risk originally documented in the Risk Policy. The Company recorded the unrealized results of the designated derivatives for interest rates and exchange rates risks in shareholders’ equity, net of taxes. 54 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) Non-deliverable forwards - NDF BR GAAP and IFRS Consolidated NDF R$ x USD R$ x EUR R$ x GBP Maturities Curve MTM Notional Average USD Curve MTM Notional Average EUR Curve MTM Notional Average GBP April 2012 (3,930) (3,454) 206,000 1.8105 3,094 3,043 22,000 2.5758 (369) (397) 7,500 2.8702 May 2012 (1,212) (976) 158,000 1.8342 1,119 989 22,000 2.5015 (608) (679) 8,500 2.8654 June 2012 2,343 2,360 130,000 1.8707 874 789 18,000 2.5165 (531) (566) 8,100 2.8924 July 2012 (1,952) (1,124) 153,000 1.8544 630 604 30,000 2.5072 (329) (370) 8,500 2.9344 August 2012 406 611 26,000 1.8984 437 284 23,000 2.5143 (312) (378) 7,500 2.9449 September 2012 7,106 7,323 121,000 1.9486 1,709 1,351 19,000 2.5919 (25) (90) 7,000 3.0017 October 2012 3,208 4,638 179,000 1.9225 1,161 1,107 28,000 2.5705 (384) (336) 9,000 2.9922 November 2012 4,671 4,894 115,000 1.9510 707 810 20,000 2.5735 (67) (117) 5,500 3.0241 December 2012 1,121 1,200 133,000 1.9260 (246) 150 14,000 2.5436 (433) (446) 5,500 2.9750 January 2013 (4,631) (4,456) 95,000 1.8760 (370) 120 13,000 2.5438 (649) (625) 6,000 2.9654 February 2013 (4,699) (3,882) 69,000 1.8758 (445) 15 7,000 2.5381 (552) (548) 4,000 2.9465 55 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) Interest rate swap BR GAAP and IFRS Parent company and Consolidated Assets Liabilities Maturity Balance Balance (Hedged object) (Protected risk) Notional date (contract curve) (MTM) Libor 6M + 1.75% p.a. 4.22% p.a. US$13,000 07.25.12 Libor 6M 4.06% p.a. US$32,143 07.22.13 Libor 6M + 0.80% p.a. 4.31% p.a. US$18,000 08.23.13 Libor 6M + 0.80% p.a. 4.36% p.a. US$12,000 07.19.13 Libor 3M + 0.5% p.a. 3.96% p.a. US$10,000 08.20.12 Libor 3M + 0.5% p.a. 3.96% p.a. US$20,000 08.15.12 Libor 3M + 0.5% p.a. 3.96% p.a. US$20,000 08.10.12 Libor 6M 3.82% p.a. US$8,000 03.20.13 Libor 6M 3.79% p.a. US$12,000 02.13.13 Libor 6M + 1.65% p.a. 4.15% p.a. US$15,000 05.10.13 Libor 6M + 0.60% p.a. 2.98% p.a. US$50,000 12.19.12 Libor 6M + 0.60% p.a. 2.99% p.a. US$50,000 11.26.12 Libor 6M + 1.55% p.a. 3.55% p.a. US$30,000 07.02.12 Libor 12M + 0.71% p.a. 3.57% p.a. US$50,000 11.19.12 Libor 12M + 0.71% p.a. 3.82% p.a. US$50,000 11.26.12 Libor 3M 0.78% p.a. US$50,000 08.03.12 Libor 6M + 2.82% p.a. 5.86% p.a. US$100,000 01.22.18 Libor 3M + 2.60% p.a. 5.47% p.a. US$100,000 06.18.18 Libor 6M + 2.70% p.a. 5.90% p.a. US$100,000 02.01.19 Libor 6M + 2.70% p.a. 5.88% p.a. US$100,000 02.01.19 7% p.a. 76% CDI US$35,000 07.15.13 97 Libor 3M + 2,50% p.a. 92,5% CDI US$38,889 10.01.13 Libor 3M + 4,50% p.a. 100% CDI US$77,778 12.23.13 Exports pre-payments – PPEs As authorized by CVM Deliberation No. 604/09, the Company utilizes the exchange rates variation of export pre-payments contracts (“PPEs”) as a hedge instrument in order to mitigate the risk of the variation of exchange rate resulting from the highly probable future sales designated in foreign currency. In order to test the effectiveness of this hedge category, the Company established a comparison between the exchange rate variation arising from the PPE agreement (variation of the fair value of the hedging instrument) and the variation of the fair value of highly probable future export revenues (Spot-to-Spot rate method). 56 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) The position of the PPEs designated as hedge accounting is set forth below: BR GAAP and IFRS Consolidated Type of risk Notional Hedge Instrument Subject to hedge hedged Maturity (US$) MTM PPE Foreign Market Sales US$ (E.R.) From 04.2012 to 02.2019 595,087 1,084,309 The unrealized gains and losses from PPEs designated as hedge accounting, recorded in the shareholders’ equity is represented by a loss of R$7,753, net of income tax of R$3,994. Gains and losses of derivative financial instruments The amounts of gains and losses resulting from derivative financial instruments for the three month period ended March 31, 2012 were recorded in the statements of income as financial income or expenses, while the unrealized gains and losses were recognized in the shareholders’ equity, are shown below: BR GAAP Parent company Shareholders' equity Statement of income 12.31.11 03.31.11 Derivatives intended for protection Exchange risks (101,129) (2,290) Interest rate risk (46,050) (3,944) (147,179) (6,234) Derivatives intended for financial results Interest rate risk - - (705) Exchange risks - - (145) Market risk of live cattle - - (1,813) - - (2,663) (147,179) (8,897) BR GAAP and IFRS Consolidated Shareholders' equity Statement of income 12.31.11 03.31.11 Derivatives intended for protection Exchange risks (101,129) (2,290) Interest rate risk (85,698) (4,339) (186,827) (6,629) Derivatives intended for financial results Interest rate risk - - (705) Exchange risks - - 5,601 Market risk of live cattle - - (1,813) - - 3,083 (186,827) (3,546) The gains and losses from derivative financial instruments designated as hedge accounting, recorded in the shareholders’ equity, are represented by a loss of R$59,792, net of income tax of R$12,371. 57 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) Breakdown by category of the balances of financial instruments – except derivatives: BR GAAP Parent company Loans and Available for Trading Held to Financial receivables sale securities maturity liabilities Total Assets Amortized cost Trade accounts receivable - Credit notes - Fair value Marketable securities - - - Liabilities Amortized cost Trade accounts payable - Loans and financing Local currency - Foreign currency - BR GAAP Parent company Loans and Available for Trading Financial receivables sale securities Held to maturity liabilities Total Assets Amortized cost Marketable securities - Trade accounts receivable 1,429,793 - 1,429,793 Credit notes 100,783 - 100,783 Fair value Marketable securities - 1,685 761,850 - - 763,535 Liabilities Amortized cost Trade accounts payable - (1,270,696) (1,270,696) Loans and financing Local currency - (1,774,291) (1,774,291) Foreign currency - (1,268,830) (1,268,830) 1,530,576 1,685 761,850 - (4,313,817) (2,019,706) 58 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) BR GAAP and IFRS Consolidated Loans and Available for Trading Held to Financial receivables sale securities maturity liabilities Total Assets Amortized cost Marketable securities - Trade accounts receivable - Credit notes - Fair value Marketable securities - - - Liabilities Amortized cost Trade accounts payable - Loans and financing Local currency - Foreign currency - BR GAAP and IFRS Consolidated 12.31.11 Loans and Available for Trading Financial receivables sale securities Held to maturity liabilities Total Assets Amortized cost Marketable securities - - - 236,804 - 236,804 Trade accounts receivable 3,210,232 - 3,210,232 Credit notes 204,257 - 204,257 Fair value Marketable securities - 235,150 1,054,105 - - 1,289,255 Liabilities Amortized cost Trade accounts payable - (2,681,343) (2,681,343) Loans and financing Local currency - (3,329,706) (3,329,706) Foreign currency - (4,723,824) (4,723,824) 3,414,489 235,150 1,054,105 236,804 (10,734,873) (5,794,325) Determination of the fair value of financial instruments The Company discloses its financial assets and liabilities at fair value, based on the pertinent accounting pronouncements, which refers to concepts of valuation and practices, and requires certain disclosures on the fair value. Specifically related to the disclosure, the Company applies the hierarchy requirements set out in CVM Deliberation No. 604/09, which involves the following aspects: (i) The fair value is the price that an asset could be exchanged, a liability settled, between knowledgeable willing parties in a transaction without favoritism; and 59 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) (ii) Hierarchy on 3 levels for measurement of the fair value, according to observable inputs for the valuation of an asset or liability on the date of its measurement. The valuation established on 3 levels of hierarchy for measurement of the fair value is based on observable and non-observable inputs. Observable inputs reflect market data obtained from independent sources, while non-observable inputs reflect the Company’s market assumptions. These two types of input create the hierarchy of fair value presented below: (i) Level 1 - Prices quoted for identical instruments in active markets; (ii) Level 2 - Prices quoted in active markets for similar instruments, prices quoted for identical or similar instruments in non-active markets and evaluation models for which inputs are observable; and (iii) Level 3 - Instruments whose significant inputs are non-observable. Management concluded that balances of cash and cash equivalents, accounts receivable and accounts payable are close to their fair value recognition due to the short-term cycle of these operations. The book value of financing and loans in the financial statements is close to the fair value due to the major portion of the total gross debt bears interest based on the variation of TJLP, LIBOR and CDI, except the capital markets transactions (Bond). On March 31, 2012, the fair value adjustment for Bond (“BRFSBZ”) is represented by a negative impact of R$198,154. Comparison between book value and fair value of financial instruments The comparison between book value and fair value of financial instruments is set forth below: 60 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) BR GAAP Parent company 12.31.11 Book value Fair value Book value Fair value Cash and cash equivalents 68,755 68,755 Marketable securities: Available for sale 1,685 1,685 Trading securities 761,850 761,850 Trade accounts receivable, net 1,429,793 1,429,793 Notes receivable 100,783 100,783 Short and long term debt (3,043,121) (3,043,121) Trade accounts payable (1,270,696) (1,270,696) Other financial assets 22,944 22,944 Other financial liabilities (227,891) (227,891) (2,155,898) (2,155,898) BR GAAP and IFRS Consolidated 12.31.11 Book value Fair value Book value Fair value Cash and cash equivalents 1,366,843 1,366,843 Marketable securities: Available for sale 235,150 235,150 Trading securities 1,054,105 1,054,105 Held to maturity 236,804 241,503 Trade accounts receivable, net 3,210,232 3,210,232 Notes receivable 204,257 204,257 Short and long term debt (8,053,530) (8,240,233) Trade accounts payable (2,681,343) (2,681,343) Other financial assets 23,459 23,459 Other financial liabilities (270,693) (270,693) (4,674,716) (4,856,720) Fair value valuation hierarchy The table below depicts the overall classification of financial assets and liabilities according to the valuation hierarchy. 61 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) BR GAAP Parent company Level 1 Level 2 Level 3 Total Assets Financial assets Available for sale Shares - - Held for trading Bank deposit certificates - - Financial treasury bills - - Other financial assets Derivatives designed as hedge - - Derivatives not designated as hedge - - - Liabilities Financial liabilities Other financial liabilities Derivatives designed as hedge - - Derivatives not designated as hedge - BR GAAP Parent company 12.31.11 Level 1 Level 2 Level 3 Total Assets Financial assets Available for sale Shares 1,685 - - 1,685 Held for trading Bank deposit certificates - 465,804 - 465,804 Financial treasury bills 296,046 - - 296,046 Other financial assets Derivatives designed as hedge - 22,360 - 22,360 Derivatives not designated as hedge - 584 - 584 297,731 488,748 - 786,479 Liabilities Financial liabilities Other financial liabilities Derivatives designed as hedge - (179,238) - (179,238) Derivatives not designated as hedge - (48,653) - (48,653) - (227,891) - (227,891) 62 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) BR GAAP and IFRS Consolidated Level 1 Level 2 Level 3 Total Assets Financial Assets Available for sale Credit linked notes - - Brazilian foreign debt securities - - Shares - - Held for trading Bank deposit dertificates - - Financial treasury bills - - Other financial assets Derivatives designated as hedge - - Derivatives not designated as hedge - - - Liabilities Financial liabilities Other financial liabilities Derivatives designated as hedge - - Derivatives not designated as hedge - BR GAAP and IFRS Consolidated 12.31.11 Level 1 Level 2 Level 3 Total Assets Financial Assets Available for sale Credit linked notes 146,954 - - 146,954 Brazilian foreign debt securities 86,511 - - 86,511 Shares 1,685 - - 1,685 Held for trading Bank deposit certificates - 698,968 - 698,968 Financial treasury bills 355,137 - - 355,137 Other financial assets Derivatives designated as hedge - 22,360 - 22,360 Derivatives not designated as hedge - 1,099 - 1,099 590,287 722,427 - 1,312,714 Liabilities Financial liabilities Other financial liabilities Derivatives designated as hedge - (221,993) - (221,993) Derivatives not designated as hedge - (48,700) - (48,700) - (270,693) - (270,693) Presented below is the description of the valuation methodologies used by the Company for financial instruments measured at fair value: (i) The investments in financial assets in the categories of Brazilian foreign debt securities, National Treasury Certificates (“CTN”), Financial Treasury Notes (“LFT”) and shares are classified at Level 1 of the fair value hierarchy, as the market prices are available in an active market; 63 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN
